 



Exhibit 10.2
 
EXECUTION COPY
 
 
LICENSE AGREEMENT
Between
MUHAMMAD ALI ENTERPRISES LLC
and
FX LUXURY REALTY LLC
Dated as of June 1, 2007
 





--------------------------------------------------------------------------------



 



This License Agreement is made and effective as of June 1, 2007 (the “Effective
Date”), by and between MUHAMMAD ALI ENTERPRISES LLC., a California limited
liability company, having its principal office at 8105 Kephart Lane, Berrien
Springs, Michigan 49103 (“Licensor”), and FX LUXURY REALTY LLC, a Delaware
limited liability company, having its principal office at 650 Madison Avenue,
New York, New York, 10022 (“Licensee”) (each, a “party” and collectively, the
“parties”), with reference to the following recitals:
 
RECITALS
 
WHEREAS, Licensor and its Affiliates (as defined below) own or have the right to
grant licenses to (i) certain rights in and to the name, image and likeness of
Muhammad Ali, (ii) certain trademarks related to Muhammad Ali, and (iii) other
intellectual property related to Muhammad Ali; and
 
WHEREAS, in accordance with the terms and conditions of this Agreement, Licensee
desires to license from Licensor, and Licensor desires to license to Licensee,
rights to use the foregoing in connection with the design, construction,
operation, and promotion of real estate properties and for other purposes set
forth herein.
 
NOW, THEREFORE, for the consideration set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
Article 1

 
DEFINITIONS
 
Section 1.01  For all purposes hereof:
 
An “Affiliate” of a party is a Person which Controls, is Controlled by, or is
under common Control with, such party, but only for so long as such Control
continues.
 
“Agreement” means this License Agreement, including all Exhibits hereto, as may
be amended from time to time.
 
“Artifact” means memorabilia associated with the life, career and celebrity of
Muhammad Ali (i) that are owned by Licensor or its Affiliates, or (ii) that
Licensor or its Affiliates have the right to exhibit and loan on a temporary
basis, in each case, including items from Muhammad Ali’s boxing bouts, clothing,
jewelry, documents, writings, journals, books, photographs, and other personal
effects.
 
“Audiovisual Rights” means rights, if any, that Muhammad Ali may have in and to
certain audiovisual performances of Muhammad Ali’s boxing bouts, including “clip
rights’ in and to such boxing bouts.
 
“Control” (including “Controlled”) means (i) in respect of a corporation or
company, (A) the ownership, directly or indirectly through other Controlled
entities, of shares, units or other interests of such corporation or company
carrying more than fifty percent (50%) of the voting rights ordinarily
exercisable at meetings of shareholders or members of such corporation or
company, or (B) the right to direct and manage the affairs of any such
corporation or company and (ii) in respect of a partnership, joint venture or
other entity, (A) the ownership, directly or indirectly through other Controlled
entities, of more than fifty percent (50%) of the ownership interests of such
partnership, joint venture or other entity, or (B) the right to direct and
manage the affairs of any such entity.
 
“Creation” means all concepts, artwork, designs, images, names, advertisements,
tags, labels, hang tags, photographs, likenesses, symbols, logos, copyrights,
trade dress, trademarks or the like, and other things incorporating, in whole or
in part, any Licensor Owned IP.
 
“Generic Merchandise” means articles of merchandise that are Generic (e.g.,
bottled water, Tylenol, newspapers).
 
“Generic” means not incorporating any Muhammad Ali Related IP.
 
“Gross Revenues” means the gross amount of revenues earned or received by or on
behalf of Licensee or any Licensee Related Party, in connection with the
applicable activity or source subject of this Agreement, without any deduction
of costs or expenses incurred by Licensee (including any deduction of
construction, development, design,


1



--------------------------------------------------------------------------------



 



manufacturing or operating costs, costs in connection with advertising and/or
promotion of any of the Muhammad Ali Properties, commissions, taxes, fees,
assessments, or bad debts) and without any reserves (including any reserves for
returns, refunds or bad debts); provided, however, that the term “Gross
Revenues” shall (i) exclude sales taxes and returns of defective Muhammad Ali
Property-themed Merchandise, such actual returns limited to three percent (3%)
of the total of the regular list price for all Muhammad Ali Property-themed
Merchandise sold during each calendar year and (ii) be subject to the provisions
of this Agreement.
 
“including” and “includes” mean “including (or includes), without limitation”.
 
“Licensee Owned IP” means the names, trademarks and/or logos of Licensee and
Licensee Related Parties.
 
“Licensee Related Party” means any Affiliate of Licensee, any Project Company or
any sublicensee of Licensee’s rights in and to the Licensor Owned IP hereunder.
 
“Licensor Owned IP” means any intellectual property or other proprietary rights
related to Muhammad Ali, owned or controlled by, or licensed to (with the right
to grant sublicenses consistent with the terms of this Agreement), Licensor and
its Affiliates, including, Muhammad Ali Identification Elements, the Marks, the
Domain Names, the Photos, and the Audiovisual Rights.
 
“MAC Agreement” means the Agreement, dated March 26, 2003, between the Muhammad
Ali Trust and G.O.A.T., Inc. and the Muhammad Ali Museum and Education Center,
Inc.
 
“MAC” means the Muhammad Ali Museum and Education Center, Inc., the operator of
the Muhammad Ali Center, located in Louisville, Kentucky.
 
“Marks” means, collectively, the trademarks and/or service marks identified in
Exhibit A hereto.
 
“Muhammad Ali Experience(s)” means permanent, non-touring interactive
entertainment, educational and retail experiences incorporating Artifacts and
audiovisual works focusing on the life and times of Muhammad Ali.
 
“Muhammad Ali Identification Elements” means the name, image, likeness,
distinctive appearance, gestures and mannerisms, voice, signature, handwriting,
sobriquet, persona, biography, and life story of Muhammad Ali.
 
“Muhammad Ali Property” or “Muhammad Ali Properties” means Muhammad Ali-themed
Lodging Property(ies) and Muhammad Ali Food and Beverage Outlets subject to
Section 2.02.
 
“Muhammad Ali Related IP” means any Licensor Owned IP, Third Party Muhammad
Ali-related Materials and any other intellectual property or elements associated
or identified with Muhammad Ali.
 
“Muhammad Ali Trust” means the Muhammad Ali Family Trust, dated October 22,
2002.
 
“Muhammad Ali-themed Health Club(s)” means any spa, gym, health club or any
other product or service that relates to health and/or nutrition that
incorporates the Licensor Owned IP and Muhammad Ali theme into the name, design,
and overall appearance.
 
“Muhammad Ali-themed” means that the overall look and feel and the primary theme
of the applicable Lodging Properties, Retail Store or other property (i) is
based around Muhammad Ali Identification Elements or the Marks, or (ii) conveys
an immersion in experiencing the life and times of Muhammad Ali.
 
“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, joint venture, trust, or any other form of entity,
unincorporated or governmental organization or any agency or political
subdivision thereof.
 
“Photos” means individual photographs taken by photographer Ken Regan in which
Licensor or one of its Affiliates owns the copyrights or otherwise has the
rights to license to Licensee under this Agreement.
 
“Project Company” means a Person designated by Licensee to build and/or operate
a particular Muhammad Ali Property.


2



--------------------------------------------------------------------------------



 



“Seconds” means merchantable Muhammad Ali Property-themed Merchandise not
suitable for sale at list price because they contain minor production or
material flaws not affecting proper usage of the Licensor Owned IP.
 
“Site License” means an agreement between Licensor and a Project Company in the
form attached as Exhibit H, granting such Project Company the right to build and
operate a particular Muhammad Ali Property.
 
“Website” means a website owned by Licensee or one of its Affiliates and
associated with one or more Muhammad Ali Properties.
 
Section 1.02  Other Defined Terms.
 

     
“Authorized Muhammad Ali-themed Entertainment Attractions”
  Section 2.01(c)
“Buy-Out”
  Section 6.17
“Claims”
  Section 18.02
“Co-Branded Campaign”
  Section 3.09(c)
“Confidential Information”
  Section 25.01
“Consents”
  Section 5.01
“Declined Muhammad Ali Experience”
  Section 14.03
“Domain Names”
  Section 3.08
“Effective Date”
  Preamble
“Entertainment Attraction(s)”
  Section 2.01(c)
“EPE License”
  Section 6.17
“Food and Beverage Outlet(s)”
  Section 2.01(a)
“General Infringement”
  Section 17.02
“Guaranteed Minimum Royalties”
  Section 6.07
“Joint Name and Logo”
  Section 3.07
“Licensed Muhammad Ali Merchandise”
  Section 11.11
“Licensee Created Marks”
  Section 3.03
“Licensee Indemnified Parties”
  Section 19.02
“Licensee”
  Preamble
“Licensor Indemnified Parties”
  Section 18.02
“Licensor”
  Preamble
“Manufacturer’s Agreement”
  Section 11.09
“Material Terms”
  Section 14.02
“Muhammad Ali Lodging Properties Infringements”
  Section 17.03
“Muhammad Ali Property Materials”
  Section 10.01
“Muhammad Ali Property-themed Merchandise”
  Section 2.03
“Muhammad Ali-themed Food and Beverage Outlet(s)”
  Section 2.01(a)
“Muhammad Ali-themed Lodging Property(ies)”
  Section 2.01
“Muhammad Ali-themed Retail Store(s)”
  Section 2.01(b)
“Publicity Materials”
  Section 12.01
“Registered Class/Territories”
  Section 3.01
“Representatives”
  Section 25.01
“Restricted Party”
  Section 25.01
“Retail Store(s)”
  Section 2.01(b)
“ROFR Period”
  Section 14.02
“Royalty Reports”
  Section 6.09
“Rules”
  Section 9.10
“Tax” or “Taxes”
  Section 6.14
“Term”
  Section 21.01
“Third Party IP Clearances”
  Section 5.02
“Third Party Muhammad Ali-Related Materials”
  Section 5.01
“Unbranding Period”
  Section 22.01




3



--------------------------------------------------------------------------------



 



Article 2

 
GRANT OF RIGHTS
 
Section 2.01  Lodging Property License.  Subject to the terms and conditions of
this Agreement, Licensor grants to Licensee, an exclusive, worldwide license to
use the Licensor Owned IP in connection with the design, construction,
operation, advertising and promotion of Muhammad Ali-themed hotels and retreat
centers (“Muhammad Ali-themed Lodging Property(ies)”), which may include any of
the following:
 
(a) restaurants, food carts, food kiosks, snack bars and non-alcoholic beverage
bars (“Food and Beverage Outlet(s)”), some or all of which may, at Licensee’s
election, be Muhammad Ali-themed or otherwise incorporate the Licensor Owned IP
into the name, design, overall appearance, and/or menu items of the Food and
Beverage Outlets or elements thereof (“Muhammad Ali-themed Food and Beverage
Outlet(s)”) subject to Section 2.02;
 
(b) retail and merchandise outlets (“Retail Store(s)”), some or all of which
may, at Licensee’s election, be Muhammad Ali-themed or otherwise incorporate the
Licensor Owned IP into the name, design, and overall appearance of the Retail
Stores or elements thereof (“Muhammad Ali-themed Retail Store(s)”);
 
(c) entertainment attractions including shows, stage productions, concerts,
comedy specials, and sporting events (“Entertainment Attraction(s)”), some of
which may incorporate the Licensor Owned IP and/or be Muhammad Ali-themed,
provided that they are authorized and/or licensed by Licensor and approved by
Licensor prior to exploitation at the applicable Muhammad Ali Property in
accordance with Section 10.07 (“Authorized Muhammad Ali-themed Entertainment
Attractions”); and
 
(d) subject to Article 10, Muhammad Ali Experiences authorized and/or licensed
by Licensor.
 
Section 2.02  Food Outlet License.
 
(a) If during the Term of this Agreement, Licensee desires to design, construct,
operate and promote a Muhammad Ali-themed Food and Beverage Outlet, Licensee
shall notify Licensor, and Licensor shall use reasonable best efforts to obtain
all necessary consents required from any third parties who may have rights with
respect to the operation of a Muhammad Ali-themed Food and Beverage Outlet,
including rights of first refusal and first negotiation, provided that Licensor
is not guaranteeing under this Agreement that it will acquire the necessary
consents.
 
(b) If during the Term, Licensor is able to acquire all necessary consents to
grant Licensee the right to design, construct, operate and promote a Muhammad
Ali-themed Food and Beverage Outlet, such right granted to Licensee shall be
subject to the terms and conditions of this Agreement and shall be non-exclusive
in nature, provided that all Muhammad Ali-themed Food and Beverage Outlets
outside of any Muhammad Ali Property shall be at least fifteen (15) miles from
any Muhammad Ali-themed Food and Beverage Outlet operated or licensed by
Licensor, provided, further, that Licensee shall have the right to operate a
Muhammad Ali-themed Food and Beverage Outlet within such fifteen (15) mile range
(including in the same city and/or metropolitan area) where the applicable
demographics will, in the reasonable business judgment of Licensor and Licensee,
support additional Muhammad Ali-themed Food and Beverage Outlets and where the
operation of such Muhammad Ali-themed Food and Beverage Outlet is unlikely to
(i) cause customer confusion, result in brand conflict, or result in a weakening
of the Licensor Owned IP, or (ii) materially and adversely impact the business
of the existing Muhammad Ali-themed Food and Beverage Outlet. For purposes of
clarification, Licensee may build and operate a Muhammad Ali-themed Food and
Beverage Outlet, but, except as permitted under this Agreement at a Muhammad Ali
Property, Licensee may not use the Licensor Owned IP outside any Muhammad Ali
Property in a non- Muhammad Ali-themed restaurant (e.g., a boxing or
sports-themed restaurant) or license to any third party the right to use
Licensor Owned IP to design, construct, operate and promote a restaurant outside
any Muhammad Ali Property co-branded with third party intellectual property
(e.g., a Muhammad Ali-themed room at any ESPN Zone);
 
Section 2.03  Merchandise License.  Subject to the terms and conditions of this
Agreement, Licensor grants to Licensee, a nonexclusive, worldwide license to use
the Licensor Owned IP in connection with the design, manufacture, sale, and
promotion, solely at any Muhammad Ali Property, for consumer sales only (i.e.,
not wholesale sales), of retail merchandise based on the particular Muhammad Ali
Property, and all packaging and


4



--------------------------------------------------------------------------------



 



promotional materials in respect thereof (“Muhammad Ali Property-themed
Merchandise”), which Muhammad Ali Property-themed Merchandise may only be sold
at the applicable Muhammad Ali Property and on the Website related to the
applicable Muhammad Ali Property (or by Licensor pursuant to Section 11.12). All
Muhammad Ali Property-themed Merchandise shall be readily identifiable as
relating to a particular Muhammad Ali Property (e.g., a Muhammad Ali hotel
t-shirt).
 
Section 2.04  Merchandise Selection.  Throughout the Term of this Agreement,
Licensor and Licensee shall work together in good faith in deciding the types of
articles of Muhammad Ali Property-themed Merchandise that Licensee may
manufacture, sell, and market at each Muhammad Ali Property hereunder, provided
that Licensor shall have final approval over all types and categories of
Muhammad Ali Property-themed Merchandise that may be sold by Licensee.
Notwithstanding the foregoing, Licensee shall have, at a minimum, the right to
manufacture, sell, and market the types of articles set forth on Exhibit C
hereto and any additional types of articles agreed to by the parties during the
Term of this Agreement. Licensor agrees to act in good faith in determining the
additional types of articles that may be manufactured, sold, and marketed by
Licensee during the Term of this Agreement. Licensee acknowledges that Licensor
is a party to certain exclusive license agreements that may restrict Licensor’s
ability to permit Licensee to manufacture certain types of articles of Muhammad
Ali Property-themed Merchandise not included on Exhibit C, or sell such items at
certain price points. During the Term hereof, Licensor shall not enter into any
agreement that would further restrict the rights of Licensee to manufacture and
sell Muhammad Ali Property-themed Merchandise that has been previously approved
for sale by Licensee. For the avoidance of doubt, other than rights granted to a
third party manufacturer pursuant to Section 11.09, Licensee may not sublicense
any merchandise rights to any third party.
 
Section 2.05  No Personal Services of Muhammad Ali.  It is agreed between the
parties that no personal services are required of Muhammad Ali in connection
with this Agreement. Licensee shall not contact or enter into any agreements
(including promotional agreements, appearance agreements and consulting
agreements) with Muhammad Ali without Licensor’s prior written consent, such
consent to be at Licensor’s sole discretion.
 
Article 3

 
TRADEMARKS; RESERVATION OF RIGHTS
 
Section 3.01  Geographic Limitations.  The parties acknowledge that (i) Licensor
and its Affiliates own numerous trademark applications and registrations
covering the Licensor Owned IP in various geographic regions, and (ii) the scope
of Licensor’s intellectual property protection may vary by geographic region and
product class. Licensor has provided to Licensee a list of those countries and
product classes in which the Marks are presently registered or where
applications for registration are pending, which list may be amended from time
to time (the “Registered Class/Territories”). Licensor shall, upon the request
of Licensee no more frequently than semi-annually, provide Licensee with a then
current list of trademark applications and registrations covering the Licensor
Owned IP. Nothing in this Section 3.01 shall limit the licenses granted to
Licensee under Article 2.
 
Section 3.02  Expansion of Trademark Protection.  In the event Licensee wishes
to (A) use the Marks in connection with (i) the design, construction, operation
and promotion of Muhammad Ali Properties or (ii) the design, manufacture, sale,
and promotion of Muhammad Ali Property-themed Merchandise, in each case, outside
the Registered Class/Territories, or (B) use the Marks in connection with
products or services for which Licensor has not registered the applicable Marks,
Licensee may request that Licensor register the Marks in such territory or for
such products or services. Except as provided below, Licensor, at its sole costs
and expense, agrees to file an application for registration of the applicable
Mark in the requested territory or product class within fifteen (15) days of
receipt of Licensee’s request. Licensor shall thereafter respond to any
trademark examiner’s inquiries or requests for additional information in a
timely manner and take all other actions that are reasonably necessary to pursue
such applications and to maintain Licensor’s existing registrations for the
Marks. Notwithstanding the foregoing, Licensor shall have the right to refuse
the filing of a new application in accordance with this paragraph for good
cause.
 
Section 3.03  Ownership of Licensee Created Marks.  Any Muhammad Ali-related
trademark that is not Licensor Owned IP, or similar thereto or derivative
thereof, that is adopted by Licensee for use in connection with


5



--------------------------------------------------------------------------------



 



Muhammad Ali Properties in accordance with this Agreement during the Term of
this Agreement shall be owned by Licensee for use solely in connection with
lodging property services (the “Licensee Created Marks”). The Licensee Created
Marks shall not incorporate or be derived from or similar to any of the Licensor
Owned IP. Licensee may, at its sole costs and expense, file an application for
registration of the applicable Licensee Created Mark in the territory or
territories where Licensee uses or has a bona fide intent to use such Licensee
Created Mark solely for lodging property services. Licensee shall notify
Licensor of any Licensee Created Marks for which Licensee intends to seek
registration (together with the territory and product class of such
registration), and provide to Licensor any information that Licensor may
reasonably request about such registrations. Licensee agrees that Licensor shall
not be restricted by Licensee from filing for trademark registration for any of
the Licensee Created Marks outside the category of lodging property services.
 
Section 3.04  Refusal to Register.  In the event that Licensor is unable to
register a Mark in a requested territory because of the prior existence of a
pending application or registration of that Mark in the requested territory (or
any mark similar thereto or derivative thereof) which is not owned by Licensor,
then Licensor shall immediately notify Licensee in writing and such inability to
register the Mark shall not be deemed a breach of this Agreement by Licensor,
provided that Licensor has used reasonable best efforts to so register the
Marks.
 
Section 3.05  Certain Trademark Limitations.  Notwithstanding any of the
foregoing, Licensee shall have no right to use the mark G.O.A.T. or GREATEST OF
ALL TIME as the name of any Muhammad Ali-themed Food and Beverage Outlet, if
Licensee is granted the rights to design, construct, operate and promote
Muhammad Ali-themed Food and Beverage Outlets in accordance with Section 2.02 of
this Agreement.
 
Section 3.06  Trademark Strategy.  Upon the request of either party, Licensor
and Licensee shall convene a meeting to develop and discuss in good faith a
trademark strategy that is beneficial to the businesses of both parties
 
Section 3.07  Joint Name and Logo.  Licensor acknowledges that Licensee shall
have the right to incorporate the Licensee Owned IP on each article of Muhammad
Ali Property-themed Merchandise and otherwise to use the Licensee Owned IP in
connection with the Muhammad Ali Properties, and also to create a joint
Licensor/Licensee name and/or logo (the “Joint Name and Logo”) mutually approved
by Licensor and Licensee under this Agreement (e.g., Muhammad Ali Park Central
Hotel) and to use such Joint Name and Logo on Muhammad Ali Property-themed
Merchandise and otherwise in connection with the Muhammad Ali Properties.
Licensee shall not acquire any rights in the Licensor Owned IP nor shall
Licensor acquire any rights in the Licensee Owned IP by virtue of any use of the
Joint Name and Logo. Any intellectual property rights in the Joint Name and Logo
independent of the Licensor Owned IP and the Licensee Owned IP shall be jointly
owned by the parties. Any use of the Joint Name and Logo shall be strictly in
accordance with the limitations of this Agreement, including the quality control
restrictions hereof. Upon termination of this Agreement, without limiting the
right of each party to use its respective portion of the Joint Name and Logo,
neither Party shall thereafter use the Joint Name and Logo in its entirety.
 
Section 3.08  Domain Names.  Any domain names used in connection with the
Websites that incorporate any of the Marks, or derivatives thereof, in whole or
in part (the “Domain Names”) shall be owned by Licensor and licensed to Licensee
pursuant to the terms and conditions of this Agreement. Licensor shall remain
the owner and Administrative Contact of the domain names and Licensee shall be
the Technical Contact of the domain name as listed in the Domain Name Registry.
 
Section 3.09  Reservation of Rights.  Licensor reserves all rights not granted
to Licensee hereunder, and shall not be prohibited or restricted in any way, at
any time, from exercising such rights, including:
 
(a) establishing or operating, or licensing to any third party the right to
establish or operate, any Food and Beverage Outlets, Muhammad Ali-themed Health
Clubs, Retail Stores, productions, shows, and other special events such as
charity events and lectures, events in connection with MAC, fan club events and
television broadcasts, and/or any other form of entertainment attractions
utilizing the Licensor Owned IP (including as part of the name or logo) anywhere
in the world, provided that Licensor may not establish, operate, or license to
any third party the right to establish or operate a Muhammad Ali-themed Food and
Beverage Outlet, Health Club, or Retail Store within a radius of fifteen
(15) miles from any Muhammad Ali Property, provided that, Licensee shall not
unreasonably withhold consent to a request by Licensor (or its licensee) to
operate a


6



--------------------------------------------------------------------------------



 



Muhammad Ali-themed Food and Beverage Outlet, Health Club, or Retail Store
within such fifteen (15) mile range (including in the same city and/or
metropolitan area, where applicable) where the applicable demographics will
support additional Muhammad Ali-themed real estate properties and where the
operation of such Muhammad Ali-themed Food and Beverage Outlet, Health Club, or
Retail Store is unlikely to (i) cause customer confusion, result in brand
conflict, or result in a weakening of the Licensor Owned IP, or (ii) materially
and adversely impact the business of the existing Muhammad Ali-themed Property.
 
(b) granting to any third party any license to manufacture, sell, distribute,
market and/or otherwise exploit merchandise which embodies any of the Licensor
Owned IP, regardless of whether such third party establishes, operates, or sells
to any retail store, hotel complex or other facility which offers merchandise,
food, beverages, entertainment attractions or other products or activities which
reference or allude in any way to Muhammad Ali.
 
(c) engaging in any commercial tie-in, or promotional or marketing activities
that features the Licensor Owned IP together with the trademarks or copyrights
of a third party (a “Co-Branded Campaign”), except for a Co-Branded Campaign or
direct endorsement by Muhammad Ali with third party hotels (e.g., a Co-Branded
Campaign with Wyndham Hotels), provided that Licensor shall have the right to
enter into co-branding arrangements with any hotel in which any Muhammad Ali
Experience is housed.
 
(d) Licensing de minimis uses of the Licensor Owned IP in connection with a
third party real estate property, provided that such real estate property is not
Muhammad Ali-themed, (e.g., the display of a photograph of Muhammad Ali in a non
Muhammad Ali-themed Food and Beverage Outlet).
 
(e) Using or licensing the Licensor Owned IP for any purpose not specifically
prohibited pursuant to this Agreement.
 
Section 3.10  Entertainment Attractions.  Other than Muhammad Ali Experiences
and Authorized Muhammad Ali-themed Entertainment Attractions, which are subject
to Licensor’s approval at each Muhammad Ali Property pursuant to Section 10.07,
Licensee shall have no right to create, produce, develop, or exploit at any
Muhammad Ali Property any other entertainment attraction that is Muhammad
Ali-themed, is readily identifiable with Muhammad Ali, or uses the Licensor
Owned IP without Licensor’s prior written consent (e.g., an unauthorized play
about Muhammad Ali’s life or a Muhammad Ali identified amateur boxing
tournament). Nothing herein shall restrict Licensee’s right to create, produce,
develop and exploit at any Muhammad Ali Property any entertainment attraction
that does not have a Muhammad Ali theme, is not readily identifiable with
Muhammad Ali, and does not use the Licensor Owned IP without Licensor’s consent,
provided that such entertainment attraction does not otherwise violate
Licensee’s obligations hereunder.
 
Section 3.11  Muhammad Ali Experiences.  The parties agree that nothing in this
Agreement grants to Licensee any right to use the Licensor Owned IP to design,
construct, operate or promote Muhammad Ali Experiences except as expressly
provided in Article 14.
 
Article 4

 
LICENSE OF MUHAMMAD ALI ARTIFACTS
 
Section 4.01  License of Artifacts.  Licensee acknowledges that this Agreement
does not grant Licensee rights to use and/or display any Artifacts at any of the
Muhammad Ali Properties. Notwithstanding the foregoing, the parties agree to
discuss in good faith the use and/or display of Artifacts by Licensee at
Muhammad Ali Properties during the Term of this Agreement. Licensee hereby
acknowledges and agrees that any rights it may obtain to use and display any
Artifacts shall be subject to MAC’s rights under the MAC Agreement, which
provides that MAC shall take possession of certain Artifacts belonging to
Licensor, Muhammad Ali and/or the Muhammad Ali Trust pertaining to the life and
career of Muhammad Ali. If Licensor is able to loan Artifacts to Licensee during
the Term of this Agreement, the parties agree to consult in good faith regarding
the types of Artifacts to be displayed at each Muhammad Ali Property, provided
that Licensor shall have final approval and discretion over the selection of any
Artifacts for display at any of the Muhammad Ali Properties. For purposes of
clarification, Licensor reserves the right to (i) withhold at any time during
the Term of this Agreement certain categories of Artifacts from being


7



--------------------------------------------------------------------------------



 



displayed at any of the Muhammad Ali Properties, (ii) display any Artifacts or
license to third parties rights to display any Artifacts anywhere in the world,
(iii) grant exclusive rights to third parties to display certain categories of
Artifacts (e.g., an exclusive license to the Muhammad Ali Parkinson’s Center to
display the 1996 Olympic torch).
 
Section 4.02  Delivery of Artifacts.  Provided that during the Term of this
Agreement Licensor is able to loan Artifacts to Licensee, at Licensee’s sole
cost and expense, following the instructions provided by Licensor, Licensee will
arrange for roundtrip delivery of the Artifacts to the Muhammad Ali Property and
returned back to Licensor within sixty (60) business days following the
termination of this Agreement or upon the replacement of the Artifacts with new
Artifacts to be displayed at each Muhammad Ali Property. Licensee shall maintain
exclusive possession of the Artifacts during the period of time in which the
Artifacts are in Licensee’s possession.
 
Section 4.03  Protection of Artifacts.  Licensee will treat each Artifact with
due care and shall take all measures necessary to fully protect such Artifact
from damage, consistent with the limitations and instructions set forth in
Exhibit B hereto and such other reasonable restrictions as promulgated by
Licensor from time to time. Each Artifact, if not displayed in a case or behind
glass or plexiglas, will have sufficient distance from the public to prevent
touching. All exhibit areas will be under surveillance when open to the public.
Licensee shall keep each Artifact in the same condition as such items were
delivered to Licensee hereunder, except for normal wear and tear. All such items
shall be marked “Courtesy of Muhammad Ali Enterprises LLC”. Licensor reserves
the right, after reasonable notice to Licensee, to inspect the Artifacts and
obtain the immediate return of any Artifact that in Licensor’s good faith
judgment has not been handled or treated properly.
 
Section 4.04  No Museums.  In selecting the Artifacts and in placing the
Artifacts throughout each Muhammad Ali Property, Licensor and Licensee
acknowledge that it is their mutual intention hereunder that no Muhammad Ali
Property shall look like or be perceived to be a Muhammad Ali museum (i.e., a
similar experience to visiting MAC), and neither party shall act contrary
thereto.
 
Section 4.05  Insurance.  Prior to delivery thereof to Licensee, Licensor shall
identify to Licensee the appraised value of each Artifact as determined by
Licensor in its reasonable discretion. Licensee will insure each loaned Artifact
for at least the amount specified by Licensor against all risks of physical loss
or damage from any cause while in transit and on location during the period of
the loan. Licensee shall be entitled to reject an Artifact on the basis of the
cost to Licensee of insuring it.
 
Section 4.06  Prior Inspection.  Before commencing the display of the Artifacts
at any Muhammad Ali Property, Licensee shall give Licensor the opportunity to
inspect the placement of each Artifact and make a determination whether the
Artifacts are displayed according to the terms of this Agreement.
 
Article 5

 
THIRD PARTY INTELLECTUAL PROPERTY RIGHTS
 
Section 5.01  Other Third Party Owned IP.  Except for the specific rights
granted hereunder with respect to the use by Licensee of the Licensor Owned IP,
this Agreement does not grant Licensee any rights to license, use and/or exploit
any intellectual property owned or controlled by third parties, including
certain intellectual property related to Muhammad Ali, such as artwork and
audiovisual materials (e.g., certain Muhammad Ali boxing bouts, films and
television programs in which Muhammad Ali appeared) (collectively, “Third Party
Muhammad Ali-Related Materials”). Licensee shall be solely responsible for
procuring licenses, clearances, approvals, consents and/or permissions
(“Consents”) required in connection with the license, use, and/or exploitation
of all third party owned intellectual property, including Third Party Muhammad
Ali-Related Materials, provided that subject to Section 10.01, Licensor shall
have the right to consent to the use of Third Party Muhammad Ali-Related
Materials at any of the Muhammad Ali Properties. Licensee shall obtain all
Consents required by unions and/or guilds having jurisdiction, as well as the
copyright owners of, or other rights holders (such as privacy and publicity
rights holders), in any third party trademarks, photographs, audiovisual
materials, motion pictures, television programs and artwork to be embodied in,
or otherwise used at or in connection with the Muhammad Ali Properties and/or
the manufacture and sale of Muhammad Ali Property-themed Merchandise related
thereto. Licensor agrees to use reasonable best efforts to assist Licensee in
procuring any Consents required by Licensee under this Agreement with respect to
the license, use, and/or exploitation of Third Party Muhammad Ali-Related
Materials including advising Licensee, to


8



--------------------------------------------------------------------------------



 



the extent known, of the parties that need to be contacted for such Consents and
making introductions for Licensee where Licensor has an existing relationship,
provided, however, that nothing contained in this Agreement shall be construed
as obligating Licensor to (i) violate any fiduciary obligations it has to any
third parties of Third Party Muhammad Ali-Related Materials, (ii) actually
negotiate the terms for the Consents, (iii) grant rights to Licensee where to do
so would violate the approval or consents rights of a third party, or (iv) grant
rights to Licensee broader than or otherwise inconsistent with the rights
granted to Licensee and restrictions imposed upon Licensee elsewhere in this
Agreement.
 
Section 5.02  Third Party IP Clearances.  In connection with the use and
exploitation of Licensor Owned IP, Licensor may determine that it may need to
seek clearances from third parties where Licensor Owned IP may be subject to
intellectual property rights, including privacy and publicity rights, of third
parties which rights are embodied in such Licensor Owned IP, including in
certain Photos and Audiovisual Rights (“Third Party IP Clearances”) (e.g., a
photograph of Muhammad Ali together with Joe Frazier). Licensee shall be solely
responsible for procuring all Third Party IP Clearances. Licensor agrees to use
reasonable best efforts to assist Licensee in procuring any Third Party IP
Clearances, including advising Licensee, to the extent known, of the parties
that need to be contacted for such Third Party IP Clearances, and making
introductions for Licensee where Licensor has an existing relationship,
provided, however, that nothing contained in this Agreement shall be construed
as obligating Licensor to (i) violate any fiduciary obligations it has to any
third parties, (ii) actually negotiate the terms for the Third Party IP
Clearances, (iii) grant rights to Licensee where to do so would violate the
approval or consents rights of a third party, or (iv) grant rights to Licensee
broader than or otherwise inconsistent with the rights granted to Licensee and
restrictions imposed upon Licensee elsewhere in this Agreement.
 
Article 6

 
ROYALTY AND PAYMENTS
 
Section 6.01  Gross Revenues.  Licensee shall pay to Licensor royalties in
respect of all Gross Revenues derived from any and all sources in connection
with the Muhammad Ali Properties, in accordance with the terms and provisions
set forth in this Article 6. All sales by Licensee of any goods or services to
any Licensee Related Party, including all inter-company transactions, shall be
carried on Licensee’s books of account at the full regular wholesale price
charged to unrelated third parties, and Licensee shall account for and pay
royalty payments on all such sales as if they occurred on an arms-length basis
to an unrelated party. For the avoidance of doubt, amounts received by Licensee
in respect of the sale, financing or other disposition of a Muhammad Ali
Property shall not be included in Gross Revenues.
 
Section 6.02  Comps.  Licensee shall be permitted to distribute commercially
reasonable quantities of Muhammad Ali Property-themed Merchandise, food,
beverages, room and board, tickets, or other items free of charge, in a manner
consistent with industry custom and practice without incurring any obligation to
pay royalties thereon under this Agreement, provided that the value of such
items does not exceed five percent (5%) of the Gross Revenues derived therefrom
during the year in which such distributions occurred. In the event the value of
such items that are distributed free of charge exceeds five percent (5%)of the
Gross Revenues derived therefrom during the year in which such distributions
occurred, Licensee shall pay royalties on the excess of such value over five
percent (5%) in accordance with this Agreement.
 
Section 6.03  Muhammad Ali Property Royalties.  Except as otherwise provided in
this Article 6, Licensee shall pay to Licensor a royalty of three percent (3%)
of any and all Gross Revenues derived from the Muhammad Ali Properties,
including from activities, services, products or other sources at, from, or in
connection therewith. To the extent Licensee pays a fee to a third party to
establish or supervise such third party’s Food and Beverage Outlet and/or Retail
Store on the Muhammad Ali Property (e.g., a fee paid to Jean Georges to
establish a restaurant at a Muhammad Ali Property), the Gross Revenues derived
therefrom shall be excluded from Gross Revenues for the purpose of computing
royalties, up to an amount not to exceed ten percent (10%) of Licensee’s total
Gross Revenues for the applicable calendar year.
 
Section 6.04  Muhammad Ali Property-themed Merchandise.  Licensee shall pay to
Licensor a royalty of ten percent (10%) of any and all Gross Revenues derived
from the sale of Muhammad Ali Property-themed


9



--------------------------------------------------------------------------------



 



Merchandise. Such royalty in respect of particular Muhammad Ali Property-themed
Merchandise shall accrue when such merchandise is sold, shipped, delivered,
billed and/or paid for, whichever occurs earlier. Gross Revenues derived from
the sale of Muhammad Ali Property-themed Merchandise shall not be included in
the computation of Gross Revenues for purposes of determining royalties payable
to Licensor under Section 6.03.
 
Section 6.05  Royalty Payments with Respect to Muhammad Ali-Themed Food and
Beverage Outlets and Retail Stores Operated by Third Parties.  Subject to
obtaining Licensor’s approval under Section 10.05, Licensee shall pay to
Licensor a royalty up to three percent (3%) (but if a lower percentage is
actually received by Licensee, then such lower percentage subject to Licensor’s
consent) of any and all gross revenues derived from any Muhammad Ali-themed Food
and Beverage Outlets and Retail Stores operated by third parties and/or
co-branded with third party names and/or marks (e.g., Muhammad Ali-themed Adidas
Retail Store). Such royalty shall be based upon the total gross revenues
generated from the Muhammad Ali-themed Food and Beverage Outlets and Retail
Stores (not merely the portion or percentage thereof received by Licensee).
Licensee shall retain all royalties based on gross revenues above three percent
(3%). Neither (x) rent payable by such third parties to Licensee or (y) gross
revenues derived from the Muhammad Ali-themed Food and Beverage Outlets and
Retail Stores operated by third parties and/or co-branded with third party names
and/or marks shall be included in the computation of Gross Revenues for purposes
of determining royalties payable to Licensor under Section 6.03.
 
Section 6.06  Sponsorships, Commercial Tie-Ins, and Co-Branding
Opportunities.  Licensor’s royalty with respect to any Gross Revenues from any
third party sponsorships, commercial tie-ins and co-branding opportunities
(e.g., if a third party pays fees for their name or trademark to be associated
with a Muhammad Ali Lodging Property) shall be negotiated in good faith by
Licensor and Licensee at the time such sponsorship is permitted hereunder, if at
all, pursuant to Section 12.05(a).
 
Section 6.07  Guaranteed Minimum Royalties.  Licensee shall pay Licensor the
below guaranteed minimum royalties for each calendar year within thirty
(30) days of the end of such calendar year (i.e., by January 30th of the
immediately following year) during the Term (“Guaranteed Minimum Royalties”),
except that the Guaranteed Minimum Royalty for the calendar year ending
December 31, 2007 shall be due upon the earlier of (i) the date of Licensee’s
receipt of funds from the closing of the Rights Offering and, if required, the
Back-Stop (each as defined in the Membership Interest Purchase Agreement dated
as of June 1, 2007 by and among Licensee, Licensor, and Flag Luxury Properties,
LLC) or (ii) December 1, 2007. The Guaranteed Minimum Royalty shall be
non-refundable but actual royalties paid during the applicable calendar year
shall be applied against the Guaranteed Minimum Royalty. Notwithstanding any of
the foregoing, any direct payments made by a Project Company or other Person
that holds a Site License to Licensor shall be applied against the Guaranteed
Minimum Royalties due to Licensor hereunder.
 

     
Calendar Year
  Amount  
Calendar year ending December 31, 2007
  $1,000,000
Calendar year ending December 31, 2008
  $1,000,000
Calendar year ending December 31, 2009
  $1,000,000
Calendar year ending December 31, 2010
  $2,000,000
Calendar year ending December 31, 2011
  $2,000,000
Calendar year ending December 31, 2012
  $2,000,000
Calendar year ending December 31, 2013
  $3,000,000
Calendar year ending December 31, 2014
  $3,000,000
Calendar year ending December 31, 2015
  $3,000,000
Calendar year ending December 31, 2016
  $3,000,000
Every calendar year thereafter during the Term
  The Guaranteed Minimum Royalty for the immediately previous calendar year plus
five percent (5%)


 
Section 6.08  Royalty Payments.  Licensee shall calculate the royalties due
hereunder based upon Gross Revenue in quarterly periods ending on the last days
of March, June, September, and December of each calendar year, and shall pay the
royalty payment then due within thirty (30) days of the end of such quarterly
period. To the


10



--------------------------------------------------------------------------------



 



extent that the royalties paid hereunder during any calendar year are less than
the Guaranteed Minimum Royalty for the applicable calendar year, Licensee shall
pay such shortfall with the payment due January 30 of the following calendar
year. Termination of this Agreement shall not relieve Licensee from its royalty
payment obligations with respect to royalties accruing during the Term or the
Unbranding Period. Further, in the event of any termination of this Agreement,
including without limitation any termination pursuant to Section 21.03, Licensee
shall pay to Licensor a pro-rated Guaranteed Minimum Royalty calculated as
(i) the total Guaranteed Minimum Royalty for the calendar year in which such
termination occurs, (ii) divided by 365, (iii) multiplied by the number of days
that have elapsed in such calendar year through the date of termination. All
actual royalties paid for such calendar year through the date of termination
shall be applied against such pro-rated Guaranteed Minimum Royalty. To the
extent that the royalties paid hereunder for such calendar year through the date
of termination are less than the pro-rated Guaranteed Minimum Royalty for such
calendar year, Licensee shall pay such shortfall to Licensor within thirty
(30) days after the date of termination.
 
Section 6.09  Royalty Reports.  With each royalty payment, Licensee shall
furnish Licensor, by way of electronic reporting forms (“Royalty Reports”), a
complete and accurate statement of royalties containing reasonably detailed
information regarding the calculation of royalties payable hereunder, including
information as to the number, description, selling price, and Gross Revenues in
respect of all lodging and amenities, food, beverages, liquor, tickets to
Entertainment Attractions, rent, sponsorships, and other activities or items in
respect of which royalties are payable hereunder, and any other additional
information as Licensor may request from time to time. Such Royalty Reports
shall be furnished to Licensor whether or not any royalties are payable during
the preceding quarterly period. Royalty Reports will be certified true and
correct by a duly authorized officer of Licensee (e.g., the Chief Financial
Officer) by entering the required information on the certification line
contained on the electronic form. Licensor shall have the right, upon thirty
(30) days advance written notice to Licensee, to make reasonable changes to the
Royalty Report form, provided that such changes are also made to royalty
reporting forms used generally by other licensees of Licensor.
 
Section 6.10  Method of Payment and Royalty Reports.  All royalty payments,
Royalty Reports, other payments and any applicable interest shall be made
payable to Licensor, either by check or utilizing electronic bank transfer paid,
on behalf of Licensor, to:
 
Muhammad Ali Enterprises LLC
8105 Kephart Lane,
Berrien Springs, Michigan 49103
Attention: Licensing Department
 
Section 6.11  Currency and Offsets.  All amounts to be paid by Licensee to
Licensor under this Agreement shall be payable in United States currency and
made without deduction for taxes (including withholding taxes), levies, duties,
imports, commissions, expenses or charges of any kind. Wire transfer fees as
well as all other bank fees related to any payments required to be made by
Licensee under this Agreement shall be the sole expense of Licensee, so that
Licensor shall receive the full amount of all payments without reduction. If any
inconsistencies or mistakes are discovered in such Royalty Report or royalty
payments, they shall immediately be rectified and the appropriate payment shall
be made by Licensee if an underpayment was made by Licensee. All of Licensee’s
obligations under this Article 6 shall be performed without any right of
Licensee to invoke set-offs, deductions and other similar rights. Neither the
receipt nor acceptance by Licensor of any royalty payments (including the
cashing of any royalty checks hereunder) or Royalty Reports shall prevent
Licensor from subsequently challenging the accuracy or validity of such royalty
payment or Royalty Report.
 
Section 6.12  Late Payments.  Any past due amount by Licensee whether due
pursuant to this Article 6 or any other Section in this Agreement shall bear
interest at the then current prime rate plus three percent (3%) per annum as
quoted in The Wall Street Journal, which is applicable from the due date until
the date of payment. Any outstanding amount found in an audit pursuant to
Section 7.02 shall be deemed a “late payment” and shall be subject to the
interest described herein.
 
Section 6.13  Monetary Conversions.  If any currency conversions are required
under this Agreement, Licensee agrees that all currency conversions shall be
made by utilizing the exchange rate in effect on the due date for any such
payment as reported in The Wall Street Journal. The cost of conversion of all
local currencies into


11



--------------------------------------------------------------------------------



 



U.S. currency shall be the sole expense of Licensee. Any cost of conversion
built into a bank’s exchange rate must be accounted for with a corresponding
increase in the amount being converted so that all the costs of conversion of
all currencies, as well as wire transfers or other bank fees, shall be the sole
expense of Licensee, so that Licensor shall receive the full amount of payments
without reduction.
 
Section 6.14  Withholding Taxes.  If any income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings are now or hereafter
imposed, levied, collected, withheld or assessed by any governmental authority
(such amounts hereinafter referred to as a “Tax” or “Taxes”) are required to be
withheld from any amounts payable to Licensor under this Agreement, the amounts
so payable to Licensor shall be increased to the extent necessary to yield to
such Licensor (after the payment of all such amounts required to be withheld)
the amounts specified in this Agreement. Notwithstanding the immediately
preceding provision, the Licensee shall not be required to increase any such
amounts payable to Licensor (i) with respect to net income taxes imposed on
Licensor as a result of a connection between Licensor and the jurisdiction of
the governmental authority imposing such Taxes, or (ii) Taxes that are
attributable to Licensor’s failure to comply with the requirements of this
Section 6.15, provided that the Licensee has complied with the requirements of
Section 6.15.
 
Section 6.15  Exemptions.  If Licensor is entitled to an exemption from or
reduction of taxes that are otherwise required to be withheld by the Licensee
under the law of the jurisdiction in which the Licensee is located, or under any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement, Licensor shall deliver to the Licensee, as reasonably requested
in writing by the Licensee, such documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate,
provided that Licensor is legally entitled to execute and deliver such
documentation and such execution or submission in Licensor’s judgment would not
materially prejudice the legal position of Licensor. Whenever any Taxes are
payable by or on behalf of Licensor, the Licensee shall timely pay such amounts
to the appropriate governmental authority and as promptly as possible thereafter
the Licensee shall send to Licensor documentation sufficiently evidencing the
payment of such Taxes or other documentation as is reasonably requested by
Licensor.
 
Section 6.16  Licensee’s Expenses.  Except as otherwise expressly provided
herein, all acts, duties, obligations and responsibilities of Licensee under
this Agreement shall be at Licensee’s sole cost and expense. No costs of any
kind, paid or incurred, directly or indirectly, by Licensee or any person or
entity associated with Licensee, any amounts reimbursed by Licensee to Licensor,
or any other activities of Licensee hereunder, shall be recouped, deducted or
otherwise charged to Licensor or against any amounts owed to Licensor under this
Agreement.
 
Section 6.17  Buy-Out.  Notwithstanding any of the foregoing, Licensee may
buy-out all royalty payments, including the payment of any Guaranteed Minimum
Royalties for a one-time payment of fifty million dollars ($50,000,000) by
(i) notifying Licensor in writing that it desires to buy-out its remaining
royalty payments (the “Buy-Out”), and (ii) exercising the buy-out rights under
Section 7.18 of the License Agreement dated as of the date hereof, between Elvis
Presley Enterprises, Inc. and Licensee (the “EPE License”). Licensee shall have
the option of exercising the Buy-Out commencing on the Effective Date and ending
on the eighth (8th) anniversary of the opening of the first Elvis Presley-themed
Hotel (as defined in the EPE License). Notwithstanding the foregoing, other than
as provided for below, the Buy-Out shall not relieve Licensee of its other
non-financial obligations under this Agreement, nor shall the Buy-Out have any
effect on any revenues derived by Licensor from the operation of a Muhammad Ali
Experience pursuant to Article 14. Upon exercise and consummation of the
Buy-Out, neither Licensee nor any Licensee Related Party shall have any further
obligations to pay royalties to Licensor under this Agreement other than
pursuant to Section 6.05, 6.06 and 6.18 (to the extent an Authorized Muhammad
Ali-themed Entertainment Attraction is at one of the Muhammad Ali Properties and
a license fee or percentage of gross revenues is required).
 
Section 6.18  Additional Payments.  In addition to its obligation to pay
royalties in accordance with the foregoing, Licensee shall, except as expressly
provided otherwise in this Agreement, be solely responsible for paying any and
all royalties, fees, and other sums payable in connection with any activities
engaged in or services provided by Licensee, any Licensee Related Party, or any
third party at any Muhammad Ali Property hereunder, or any merchandise or other
products manufactured and sold or otherwise exploited hereunder, including all
amounts payable to a third party in connection with the licensing of any Third
Party Muhammad Ali-Related Materials,


12



--------------------------------------------------------------------------------



 



including any and all amounts payable to unions and guilds, publishers, artists,
film studios, and owners of television programs or other audiovisual footage of
Muhammad Ali, including Muhammad Ali boxing bouts.
 
Article 7

 
RECORDS RETENTION AND AUDITS
 
Section 7.01  Records.  Licensee shall keep in its possession or under its
control accurate records covering all transactions relating to this Agreement.
Records shall include, but not be limited to, invoices, purchase orders,
correspondence, financial information, hotel occupancy data, inventory records,
manufacturing records, quality control and approvals and other information
necessary to substantiate that all Royalty Reports submitted to Licensor
hereunder were true, complete and accurate, and all royalty payments and other
payments due Licensor hereunder shall have been paid to Licensor in accordance
with the provisions of this Agreement. All books and records shall be maintained
in accordance with generally accepted accounting principles consistently
applied.
 
Section 7.02  Audit.  Licensor shall have the right during business hours and
upon no less than ten (10) business days notice to conduct an audit and make
copies of all records listed in Section 7.01 above, and to make a physical
inventory count of all Muhammad Ali Property-themed Merchandise in production
and/or storage. If the audit reveals an underpayment of royalty payments,
Licensee agrees to immediately pay Licensor any past due royalty payments plus
applicable interest. Notwithstanding the foregoing, if the audit reveals a
royalty underpayment of five percent (5%) or more, Licensee agrees to reimburse
Licensor for all of its out-of-pocket costs and expenses of the audit (in
addition to past due royalty payments, plus interest calculated at the then
current prime rate plus three percent (3%) per annum as quoted in the Wall
Street Journal). Licensor shall invoice Licensee for such audit expenses and
Licensee shall pay such invoice within thirty (30) days. Audits may be performed
by Licensor’s own employees and/or its designated independent auditor, all of
whom shall hold Licensee’s audit information in confidence, pursuant to
Article 25 below. Audit information shall only be used for purposes of this
Agreement, unless used to judicially enforce obligations of Licensee. The
exercise by Licensor, in whole or in part, or at any time or times, of the right
to inspect or audit records and accounts or of any other right herein granted
shall not stop or prevent Licensor from thereafter disputing the accuracy of any
such Royalty Report.
 
Article 8

 
ACCOMMODATIONS AND TICKETS
 
Section 8.01  Reduced Rate Accommodations.  Licensee shall, subject to
availability, provide hotel rooms free of charge and for a reasonable number of
nights to Licensor’s and its Affiliates’ employees and agents who are visiting
any Licensee hotel in connection with Licensor’s performance of this Agreement
or the administration of the matters provided herein. For visits not related to
this Agreement, Licensee agrees to make available to Licensor’s and its
Affiliates’ employees and agents rooms in accordance with Section 8.02.
 
Section 8.02  Other Discounts.  Licensee shall provide Licensor and its
Affiliates employees (and their immediate families) a discount at any Muhammad
Ali Properties, including Lodging Properties, Food and Beverage Outlets,
Entertainment Attractions and Retail Stores, equal to the discount offered to
Licensee’s employees.
 
Article 9

 
RIGHTS OF APPROVAL GENERALLY
 
Section 9.01  Exercise of Approval Rights.  In exercising all rights of approval
hereunder, Licensor shall take into account the business interests of each of
Licensor and Licensee and shall cooperate with Licensee in the furtherance of
Licensee’s business objectives. None of the rights of approval hereunder shall
be exercised unreasonably, in bad faith or with the intention of frustrating
Licensee’s ability to enjoy its rights hereunder.
 
Section 9.02  General Approval Period.  Except as otherwise expressly provided
herein, Licensor shall have ten (10) business days following receipt (pursuant
to the approval notice provisions set forth herein) of any request for
Licensor’s approval hereunder to approve or disapprove the same. In the event
Licensor does not approve


13



--------------------------------------------------------------------------------



 



or disapprove any such request within such ten (10) business day period,
Licensee may resubmit its request for approval in writing, which resubmitted
request shall be conspicuously marked that it is the “Second Notice”. Licensor
shall have ten (10) business days from Licensor’s receipt of Licensee’s
resubmitted request to review and respond in writing to Licensee’s resubmitted
request. If Licensor does not respond in writing to such resubmitted request
within such ten (10) business day period, then such resubmitted request shall be
deemed approved. Any written disapproval by Licensor hereunder shall clearly
state the reasons for such disapproval and shall provide Licensee with a
reasonable opportunity to cure the basis for such disapproval. In the event of
an unwritten disapproval hereunder, Licensor shall within five (5) days of a
written request by Licensee, provide Licensee with a written disapproval clearly
stating the reasons for such disapproval and shall provide Licensee with a
reasonable opportunity to cure the basis for such disapproval.
 
Section 9.03  Previously Approved Material.  Once Licensor has approved any use
of the Licensor Owned IP in connection with particular Muhammad Ali
Property-themed Merchandise or in connection with a particular Muhammad Ali
Property or other particular permitted use hereunder, Licensee shall not be
required to seek Licensor’s approval for use of the Licensor Owned IP for a
substantially similar use in connection with a different Muhammad Ali Property.
Notwithstanding the foregoing, any material modification of any previously
approved items shall require re-approval by Licensor.
 
Section 9.04  Licensee Contact.  Licensor shall at all times during the Term
designate one or more employees who shall be primarily responsible for
communicating with Licensee with respect to approvals requested by Licensee
hereunder. If Licensee is required to deliver to Licensor any particular
documents, materials, samples or other items in connection with any approval by
Licensor, then Licensee shall prepare and deliver same at its own expense.
 
Section 9.05  Approval Procedures.  Except as otherwise provided for herein, all
requests for Licensor’s approval hereunder and all materials to be submitted to
Licensor for approval hereunder shall be sent to Licensor at the following
address:
 
Muhammad Ali Enterprises LLC
8105 Kephart Lane,
Berrien Springs, Michigan 49103
Attention: Licensing Department
 
With a copy to:
 
CKX, Inc.
650 Madison Avenue
New York, NY 10022
Attn: Legal Counsel
 
Section 9.06  Bypass of Procedure.  Notwithstanding anything to the contrary
contained herein, Licensee, at its option, may combine or bypass any of the
intermediary steps in any approval process hereunder but this shall in no way
limit Licensor’s right hereunder to approve the final version of the item or
activity concerned prior to its implementation, and Licensee shall solely bear
any additional costs incurred as a result of combining or bypassing any such
steps. For example, if Licensee desired to sell a particular item of Muhammad
Ali Property-themed Merchandise, but did not want to first send to Licensor, for
its approval, a prototype sample, but instead wished to immediately present to
Licensor for its approval the actual production sample of such item, it may do
so with the understanding that Licensor shall still have the absolute right to
disapprove of such item for sale at the Muhammad Ali Properties, and any costs
incurred by Licensee in creating such production sample shall be Licensee’s sole
responsibility.
 
Section 9.07  Quality Control Generally.  All use of the Licensor Owned IP by
Licensee and the style and appearance of all articles of Muhammad Ali
Property-themed Merchandise and all packaging, advertising and promotional
materials shall be subject to Licensor’s approval to enable Licensor to ensure
that Licensor’s quality standards are being maintained. Licensee may not use the
Licensor Owned IP in any manner that would disparage or tarnish or dilute the
distinctive quality of the Licensor Owned IP or the reputation and goodwill
embodied in the Licensor Owned IP or which would reflect adversely on the
Licensor Owned IP, Licensor or Muhammad Ali, the


14



--------------------------------------------------------------------------------



 



Muhammad Ali family, the Muhammad Ali Trust or any of Licensor’s products or
services. Licensee shall not use the Licensor Owned IP in any way which is not
authorized and approved in advance by Licensor as set forth in this Agreement.
 
Section 9.08  Right to Suspend Approval Process.  In addition to its other
remedies, Licensor reserves the right to suspend the approval process after
Licensor has given Licensee notice of a material breach of this Agreement, until
Licensee has cured the breach.
 
Section 9.09  Overall Use of Muhammad Ali Related IP.  The Muhammad Ali Related
IP shall not be depicted at any of the Muhammad Ali Properties, on any articles
of Muhammad Ali Property-themed Merchandise, as part of any Muhammad Ali-themed
Food and Beverage Outlet and Retail Store in a manner that would present
Muhammad Ali in a negative and disparaging light or in a manner that is
offensive, immoral, derogatory or in poor taste or that would tarnish the
reputation or public image of Muhammad Ali and without limiting the generality
of the foregoing, neither Licensee or any Licensee Related Party shall take any
action (including, by granting any third party any right or license) that could
reasonably be expected to associate Muhammad Ali, Licensor or any of its
Affiliates, the Muhammad Ali Properties, or any Muhammad Ali Related IP with any
activity, product or service set forth on Exhibit D hereto. LICENSEE
ACKNOWLEDGES THAT LICENSOR HAS STRICT RESTRICTIONS ON ASSOCIATING THE LICENSOR
OWNED IP WITH ANY GAMBLING, ALCOHOL, OR PORK-RELATED PRODUCTS, OR IN ANY OTHER
MANNER WHICH IS DEROGATORY TO THE RELIGIOUS FAITH AND BELIEFS OF MUHAMMAD ALI.
LICENSEE AGREES THAT UNDER NO CIRCUMSTANCES WILL LICENSEE USE AND/OR EXPLOIT THE
LICENSOR OWNED IP IN ANY WAY DIRECTLY IN ASSOCIATION WITH ANY OF THESE
RESTRICTED ACTIVITIES, PROVIDED THAT LICENSEE SHALL BE ENTITLED TO RELY UPON
LICENSOR’S SPECIFIC APPROVAL OF THE USE OF THE LICENSOR OWNED IP IN CONNECTION
WITH A PARTICULAR PRODUCT OR SERVICE AS A REPRESENTATION AND WARRANTY FROM
LICENSOR THAT SUCH SPECIFIC USE DOES NOT VIOLATE SUCH RESTRICTIONS.
 
Section 9.10  Withholding of Approval Following Buy-Out.  In the event that,
following the consummation of the Buy-Out pursuant to Section 6.17, Licensor
withholds approval with respect to the exercise by Licensee of the rights
granted hereunder other than in compliance with Section 9.01 above, the parties
shall endeavor in good faith to resolve any disagreements with respect to such
request for approval within ten (10) business days following Licensor’s notice
to Licensee of the disapproval. Any such disagreements that have not been
resolved at the end of such ten (10) day period shall be submitted to and
determined by an arbitrator mutually acceptable to Licensor and Licensee within
the following thirty (30) days, which shall be the exclusive means for
resolution of such disagreement. The determination of the arbitrator shall be
final and binding on the parties, provided, however, that to the extent the
arbitrator conclusively determines that Licensor’s withholding of approval was
in violation of this Agreement, Licensee shall, in addition to securing the
approval that was withheld, be entitled to recover from Licensor (i) any actual,
out-of-pocket costs incurred as a direct result of Licensor’s withholding of the
approval, including the cost of arbitration, and (ii) any other losses incurred
by Licensee as a result of Licensor’s withholding of the approval, including
lost profits. Any such arbitration shall be conducted in New York in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
(the “Rules”). In the event the parties are unable to agree to an arbitrator,
such arbitrator shall be selected in accordance with the Rules.
 
Article 10

 
APPROVAL OF MUHAMMAD ALI PROPERTIES
 
Section 10.01  Approval of Design of Muhammad Ali Properties.  Licensor shall
have the right to approve the design aspects of each Muhammad Ali Property that
concern or relate to the use of any Muhammad Ali Related IP or Artifacts within
each Muhammad Ali Property, which approval shall not be unreasonably withheld.
To the extent Licensor’s approval is required under this Section 10.01, prior to
the commencement of any construction, the item(s) for which approval is being
sought shall be sent to Licensor. Licensee shall not commence construction of a
Muhammad Ali Property or use the respective Muhammad Ali Related IP in such
Muhammad Ali Property until it has received Licensor’s written notice that
Licensor has approved all the aforesaid materials that relate to the use of the
Muhammad Ali Related IP and Artifacts (the “Muhammad Ali Property Materials”).
After Licensor has approved the Muhammad Ali Property Materials in writing,
Licensee shall then have the right to use the


15



--------------------------------------------------------------------------------



 



Muhammad Ali Related IP in accordance with the Muhammad Ali Property Materials.
Licensor’s re-approval shall be required in connection with any material
modifications or alterations in the construction of the Muhammad Ali Property
that affect Licensee’s use of the Muhammad Ali Related IP or Artifacts after
commencement of construction, or modifications to Licensee’s use of the Muhammad
Ali Related IP and Artifacts within each Muhammad Ali Property.
 
Section 10.02  Consultation on Overall Design of Each Muhammad Ali
Property.  Licensee shall reasonably consult with Licensor regarding concepts
for the overall design of any Muhammad Ali Property and shall make available to
Licensor reasonably detailed descriptions, drawings, blueprints and models (if
available) of the design of any Muhammad Ali Property, and such other items as
Licensor may reasonably request in connection therewith (if available).
Notwithstanding the foregoing, other than the use of the Muhammad Ali Related IP
as embodied in the design of the Muhammad Ali Property, all such design elements
shall be within the sole control and final approval of Licensee, subject to the
reasonable consultation with Licensor. For example, Licensor shall have no right
to approve the architecture, landscaping, structural, electrical, and/or
mechanical elements of the Muhammad Ali Property including the underground
foundation, electrical wiring, duct work, or structural support, or the layout
or design of an element of the Muhammad Ali Property that does not incorporate
any of the Muhammad Ali Related IP or Artifacts (e.g., the design of a Generic
hotel room or Food and Beverage Outlet).
 
Section 10.03  Site Inspection.  Licensors’ Representatives shall have the
right, at their election, to inspect the construction site of any of the
applicable Muhammad Ali Property or Muhammad Ali Properties from time to time
upon reasonable notice to Licensee, provided that any failure to make any such
inspection or make any objections in connection with any inspection shall not
constitute a waiver of any of Licensor’s rights or remedies hereunder.
 
Section 10.04  Muhammad Ali-themed Food and Beverage Outlets and Retail Stores
Operated by Licensee.  Subject to the approval procedure set forth in
Section 10.01, Licensor shall have the right to approve the theme, name, and all
uses of the Muhammad Ali Related IP in connection with each Muhammad Ali-themed
Food and Beverage Outlet (if Licensee is granted such rights during the Term
subject to Section 2.02) and Retail Store operated at any of the Muhammad Ali
Properties, such approval not to be unreasonably withheld.
 
Section 10.05  Muhammad Ali-themed Food and Beverage Outlets and Retail Stores
Operated by Third Parties.  Subject to Licensor’s prior written consent, which
consent shall be solely at Licensor’s discretion, Licensee may permit a third
party to establish solely at a Muhammad Ali Property a Muhammad Ali-themed Food
and Beverage Outlet (if Licensee is granted such rights during the Term subject
to Section 2.02) or Retail Store co-branded with third party intellectual
property (e.g., a Muhammad Ali-themed Adidas clothing store).
 
Section 10.06  Muhammad Ali-themed Food and Beverage Outlets and Retail Stores
Operated by Licensor.  If Licensee and Licensor agree to the establishment by
Licensor or its Affiliates, or a business partner of Licensor, of an Muhammad
Ali-themed Food and Beverage Outlet, Health Club or Retail Store at one or more
Muhammad Ali Properties, the terms and conditions between Licensor and Licensee
governing the same (including the amount of rent to be paid to Licensee in
connection therewith) shall be negotiated by the parties in good faith on an
arms-length basis.
 
Section 10.07  Entertainment Attractions.  Licensee agrees to consult with
Licensor in good faith on the type of Entertainment Attractions and performers
at any of the Muhammad Ali Properties, provided that Licensee’s decision shall
be final with respect to the type of Entertainment Attractions and performers at
each Muhammad Ali Property. Notwithstanding the foregoing, Licensor shall have
the right to approve in advance the placement of any Authorized Muhammad
Ali-themed Entertainment Attraction at any of the Muhammad Ali Properties, which
consent shall not be unreasonably withheld, and Licensor shall use reasonable
best efforts to assist Licensee with obtaining the rights, through contract or
license, to perform such Authorized Muhammad Ali-themed Entertainment
Attraction. Licensee acknowledges that it will not establish or contract with
third parties to establish any Entertainment Attraction that will reflect
adversely upon Licensor or the Licensor Owned IP or is in bad taste.
 
Section 10.08  General Conditions of Muhammad Ali Properties.  Licensee shall
cause the Muhammad Ali Properties and all Food and Beverage Outlets,
Entertainment Attractions, and Retail Stores and other establishments contained
within the Muhammad Ali Properties to be maintained in good condition and
working order at all


16



--------------------------------------------------------------------------------



 



times during the Term hereof (subject to closures for maintenance or otherwise
in the ordinary course of business). Without limiting the generality of the
foregoing, Licensee shall, from time to time, continue to update and upgrade the
Muhammad Ali Properties and the attractions contained therein as Licensee deems
necessary in its reasonable business judgment.
 
Section 10.09  Generic Property Elements.  Licensee may establish, or contract
with third parties to establish, Generic Food and Beverage Outlets and Retail
Stores throughout any of the Muhammad Ali Properties as provided for in
Article 2 hereunder (e.g., ESPN Zone restaurant), provided that Licensee shall
first consult with Licensor in good faith regarding such Food and Beverage
Outlets and Retail Stores and the identification of third parties, provided
further that with respect to the establishment of such Generic Food and Beverage
Outlets, and/or Retail Stores, Licensee’s decision shall be final.
Notwithstanding the foregoing, Licensee acknowledges that it will not establish
or contract with third parties to establish any Generic Food and Beverage Outlet
and/or Retail Store that predominantly offers goods and services in association
with any of the activities listed in Exhibit D hereto or otherwise that would
reflect adversely upon Licensor, Muhammad Ali, the Muhammad Ali family, the
Muhammad Ali Trust or the Licensor Owned IP, is in bad taste, or is otherwise
inappropriate for sale at any of the Muhammad Ali Properties (e.g., a
pornography store or a liquor store).
 
Section 10.10  Incidental Goods and Services.  Notwithstanding any other
provision of this Agreement, the parties acknowledge and agree that the
incidental offering of goods or services cited on Exhibit D by a business
located at a Muhammad Ali Property that is not primarily in the business of
offering such goods or services (e.g., the sale of cigarettes at a convenience
store) shall not be a violation of this Agreement.
 
Article 11

 
MERCHANDISE APPROVAL AND RIGHTS
 
Section 11.01  Submission of Materials.  Prior to any sale, marketing, promotion
or distribution of any of the Muhammad Ali Property-themed Merchandise, Licensee
at its expense, shall submit to Licensor all items, including products, product
samples, packaging, labeling, point of sale materials, sales materials, and
advertising and marketing materials bearing the Licensor Owned IP and/or
Creations, and if such items are in a foreign language, certification that the
translations of such items are accurate, for Licensor’s advance written
approval, in Licensor’s reasonable discretion, at all stages listed below.
 

     
Concept
  Rough sketches or layout concepts;
Prototype
  Prototypes or finished artwork; and
Final
  Pre-production sample.


 
Section 11.02  Approval Procedures.  The following rules shall apply to all
stages of the approval process, including Concept, Prototype, and Final:
 
(a) Licensee shall not make any use of, sell, advertise, or distribute any items
listed in Section 11.01, prior to Licensor granting final written approval in
accordance with the provisions of Article 9, which, for the avoidance of doubt,
are the following: except as otherwise expressly provided herein, Licensor shall
have ten (10) business days following receipt (pursuant to the approval notice
provisions set forth herein) of any request for Licensor’s approval hereunder to
approve or disapprove the same. In the event Licensor does not approve or
disapprove any such request within such ten (10) business day period, Licensee
may resubmit its request for approval in writing, which resubmitted request
shall be conspicuously marked that it is the “Second Notice”. Licensor shall
have ten (10) business days from Licensor’s receipt of Licensee’s resubmitted
request to review and respond in writing to Licensee’s resubmitted request. If
Licensor does not respond in writing to such resubmitted request within such ten
(10) business day period, then such resubmitted request shall be deemed
approved;
 
(b) Licensor, in its reasonable discretion, reserves the right to reject an item
approved at a prior stage if in its physical form it does not meet Licensor’s
marketing standards or materially departs from the approved sample;


17



--------------------------------------------------------------------------------



 



(c) In the event of any material modification or change in quality of the items,
whether during the approval process or after final approval has been granted,
such items shall be re-submitted to Licensor for approval;
 
(d) Licensee shall disclose all sources for any artwork not supplied by Licensor
or an employee of Licensee; and
 
(e) No facsimile transmissions will be accepted for approval. Notwithstanding
the foregoing, submissions by e-mail will be accepted for approval, provided
that Licensee simultaneously sends Licensor a physical copy of same.
 
Section 11.03  No Waivers.  Approvals granted by Licensor under this Article 11
shall extend only to Licensee’s use of the Licensor Owned IP, Creations, or
Licensor’s artwork and/or designs provided to Licensee. The provisions for
indemnity under this Agreement and Licensee’s other obligations shall not be
waived by approval of the Muhammad Ali Property-themed Merchandise by Licensor.
 
Section 11.04  Quality Control.  All articles of Muhammad Ali Property-themed
Merchandise shall be of good quality (which quality shall be comparable to that
of similar goods manufactured, sold, and distributed by Licensor and/or any of
its third party licensees) consistent with the standing of the Licensor Owned
IP, and shall be free of defects in design, materials and workmanship. Licensee
shall manufacture the articles of Muhammad Ali Property-themed Merchandise in
accordance with the approved designs, materials, tolerances of manufacture and
assembly, testing and packaging specifications approved by Licensor.
 
Section 11.05  Compliance with Applicable Law.  All Muhammad Ali Property-themed
Merchandise shall be manufactured, sold, labeled, packaged, distributed and
advertised, and all elements of the operation of the Muhammad Ali Properties
shall be, in accordance with all applicable laws, regulations and import and
export controls in the applicable territory, including all child-safety laws and
regulations in each legal jurisdiction within the applicable territory.
 
Section 11.06  Right to Inspect.  Licensee agrees to promptly furnish Licensor
with the addresses of Licensee’s production facilities for the Muhammad Ali
Property-themed Merchandise and the names and addresses of each manufacturer, if
any, which is producing each item of the Muhammad Ali Property-themed
Merchandise for Licensee. Licensor shall have the right, upon reasonable notice
and during regular business hours, at its own expense to make inspections of any
production facilities where any of the Muhammad Ali Property-themed Merchandise,
or any components thereof, are being manufactured to determine whether Licensee
and/or Licensee’s manufacturer is adhering to the requirements of this Agreement
relating to the nature and quality of the Muhammad Ali Property-themed
Merchandise and the use of the Licensor Owned IP in connection therewith.
 
Section 11.07  Seconds and Disposals.  Licensee shall not sell, market,
distribute or use for any purpose any Muhammad Ali Property-themed Merchandise
or promotional, advertising and packaging material relating to the Muhammad Ali
Property-themed Merchandise which are Seconds. Licensee shall destroy such
Seconds unless Licensor, in its sole discretion, provides Licensee with express
written instructions to otherwise dispose of such Seconds. All products, product
samples, packaging, labeling, point of sale, sales materials and advertising
bearing Licensor Owned IP produced by Licensee which are not suitable for use or
sale pursuant to this Agreement shall be promptly destroyed.
 
Section 11.08  Labeling Requirements.  Licensee shall cause to appear on all
Muhammad Ali Property-themed Merchandise produced hereunder and on their tags,
packaging, advertising and promotional materials such brand names, legends,
markings and legal notices as Licensor may request from time to time, including
trademark and copyright notices. Licensee shall place its own name or
identifying mark, including where applicable, the Licensee Owned IP, on the
Muhammad Ali Property-themed Merchandise or on their packaging in an
inconspicuous manner so that Licensor can readily identify the source of the
Muhammad Ali Property-themed Merchandise. At Licensor’s written request,
Licensee shall include a security identification element (such as a hologram
available from OpSec) on all Muhammad Ali Property-themed Merchandise and/or its
packaging. Before using or releasing any such material, Licensee shall submit to
Licensor, for its approval, finished artwork for Muhammad Ali Property-themed
Merchandise, tags, labels, packaging, and advertising and promotional materials
embodying the labeling requirements specified herein which shall not be used or
released prior to Licensee’s receipt of Licensor’s


18



--------------------------------------------------------------------------------



 



prior written approval as specified in this Article 11. Without limiting the
generality of the foregoing, until such time as Licensor otherwise directs
Licensee, the following legends shall appear at least once on each item of
Muhammad Ali Property-themed Merchandise including all packaging and promotional
materials:
 
“MUHAMMAD ALI [or other Marks utilized] are trademarks of Muhammad Ali
Enterprises LLC© Muhammad Ali Enterprises LLC”
 
Any Muhammad Ali Property-themed Merchandise that incorporates a Joint Logo and
Name shall also include a legal notice of Licensee with respect to Licensee’s
trademarks incorporated in the Joint Logo and Name. For example, for “FX Luxury
Muhammad Ali Hotel”:
 
“MUHAMMAD ALI is a trademark of Muhammad Ali Enterprises LLC, FX LUXURY is a
trademark of FX Luxury Real Estate LLC.”
 
Section 11.09  Manufacturer’s Agreement.  Licensee shall not contract with any
manufacturer without Licensor’s authorization. In the event that Licensee
desires to have a manufacturer produce one or more articles of Muhammad Ali
Property-themed Merchandise, Licensee shall provide Licensor with the name,
address, telephone number and name of the principal contact of the proposed
manufacturer. Licensor must approve any manufacturer, and the manufacturer must
execute in duplicate original an agreement identical to the attached Exhibit E
(“Manufacturer’s Agreement”) prior to use of the Licensor Owned IP. Licensee
shall deliver the original copies of the Manufacturer’s Agreement signed by
Licensee and the proposed manufacturer to Licensor, and Licensee shall obtain
Licensor’s signature on the Manufacturer’s Agreements before the manufacture of
the Muhammad Ali Property-themed Merchandise. Licensor shall advise Licensee of
its approval or disapproval of any such manufacturer within ten (10) business
days of Licensor’s receipt of the Manufacturer’s Agreement. Failure to respond
within such ten (10) business day period shall be deemed approval. In addition,
Licensee shall remain fully responsible for ensuring that the products are
manufactured in accordance with the terms herein, including approval, and the
Licensee shall take the steps necessary to ensure that the manufacturer:
(i) produces the product only as and when directed by Licensee; (ii) does not
distribute, sell or supply the Muhammad Ali Property-themed Merchandise to any
person or entity other than Licensee; and (iii) does not delegate in any manner
whatsoever its obligations with respect to the Muhammad Ali Property-themed
Merchandise. Licensor hereby reserves the right to terminate, in its reasonable
discretion, the engagement of any manufacturer for good cause at any time.
 
Section 11.10  Generic Merchandise.  Licensor shall not have the right to
pre-approve Generic Merchandise sold at any of the Muhammad Ali Properties.
However, if at any time after an item of Generic Merchandise is placed on sale
at any of the Muhammad Ali Properties, Licensor, after inspecting the same,
determines, in good faith and in the exercise of its best business judgment,
that such item either reflects adversely upon Licensor or the Licensor Owned IP,
or is in bad taste, it may notify Licensee to such effect in writing and
Licensee shall cease further sales of such item of Generic Merchandise at all of
the Muhammad Ali Properties on or after the earlier of (A) one hundred and
twenty (120) days after Licensee’s receipt of such notice, or (B) the date on
which Licensee sells such last piece of such Generic Merchandise in stock on the
day Licensee receives such notice.
 
Section 11.11  Licensed Muhammad Ali Merchandise.  Licensee shall have the right
to sell at retail on the grounds of the Muhammad Ali Properties (i.e., not on
any of the Websites) Muhammad Ali-related merchandise, books, artwork or videos,
including films or documentaries currently licensed, authorized, or otherwise
approved by Licensor (“Licensed Muhammad Ali Merchandise”). Licensee shall not
be permitted to sell any merchandise, books, artwork, or videos related to
Muhammad Ali that are not authorized or approved in advance by Licensor,
including merchandise incorporating any of the Muhammad Ali Related IP which is
(i) bootleg, or (ii) permitted under applicable law but not approved for sale in
advance by Licensor at any of the Muhammad Ali Properties (e.g., unauthorized
artistic works, books, documentaries). Licensee shall not purchase any Muhammad
Ali-related merchandise from any third party other than those designated by
Licensor. To the extent it has the ability to do so, Licensor shall use
reasonable best efforts to get its third party licensees to sell Licensed
Muhammad Ali Merchandise to Licensee on terms at least as good as those given by
such third party licensee to any of its customers (including Licensor) such that
the Licensee can purchase the Licensed Muhammad Ali Merchandise from the third
party licensee at a price never to exceed the lowest price offered to any other
customer (including Licensor) of the third party licensee and on such other
terms that are as good as the most favorable terms given to any other customers
of the third party licensee.


19



--------------------------------------------------------------------------------



 



Section 11.12  Supplies to Licensor.  Licensee agrees to sell to Licensor the
Muhammad Ali Property-themed Merchandise in such quantities as Licensor may need
in connection with its wholesale and retail activities. All sales by Licensee to
Licensor of Muhammad Ali Property-themed Merchandise shall be at the lowest
wholesale price. Licensee shall have no obligation to pay to Licensor any
royalties with respect to such sales.
 
Section 11.13  Free Samples.  Every calendar year, Licensee shall provide to
Licensor, at no cost to Licensor, one hundred (100) promotional items of each
article of Muhammad Ali Property-themed Merchandise, except for items retailing
at fifty dollars ($50.00) or more, in which case Licensee shall provide ten
(10) items of such Muhammad Ali Property-themed Merchandise. Such merchandise
shall not be included in the computation of Gross Revenues under this Agreement.
 
Article 12

 
OTHER APPROVAL RIGHTS
 
Section 12.01  Advertisements.  The form and content of all advertisements
(print, television, radio, cinema, Internet), press releases, and other
marketing, publicity and promotional materials that utilize any of the Licensor
Owned IP, including the form and content of all Websites concerning any of the
Muhammad Ali Properties, shall be subject to Licensor’s prior written approval,
which approval shall not be unreasonably withheld. All advertisements, press
releases, or other marketing, publicity, or promotional materials that utilize
the Licensor Owned IP (“Publicity Materials”) proposed to be used by Licensee
shall be submitted to Licensor together with all copy and/or storyboards, a
detailed description of the intended use of such materials, and a description of
the specific media in which such materials will be used. Licensor shall have the
right to approve the Publicity Materials, such approvals not to be unreasonably
withheld. Once Publicity Materials have been approved by Licensor hereunder,
Licensee may continue to use such approved Publicity Materials without securing
further approvals from Licensor.
 
Section 12.02  Publications and Promotions.  Licensee shall not advertise any of
the Muhammad Ali Properties in any publication or communications medium that is
reasonably likely to damage the goodwill of the Licensor Owned IP in any way nor
shall the Licensor Owned IP be used in any illegal, vulgar, obscene, immoral,
unsavory or offensive manner, including in connection with or relating to the
promotion, sale and/or association with any of the activities listed in
Exhibit D hereto. Licensee shall obtain, at its sole cost and expense, all third
party consents and approvals necessary in connection with advertising and
promotional activities that Licensor does authorize. Licensee acknowledges that
Licensor’s approval of Publicity Materials for such advertising will not
constitute or imply a representation or belief by Licensor that such Publicity
Materials comply with any applicable laws or regulations.
 
Section 12.03  Approval of New Trademarks and Logos.  Licensor shall have the
right to approve any and all new trademarks and logos incorporating any of the
Licensor Owned IP to be used at any of the Muhammad Ali Properties, which
approval shall not be unreasonably withheld (including on Muhammad Ali
Property-themed Merchandise, in any Publicity Materials, or as the name of, or
incorporated in any Muhammad Ali Property). If Licensor approves such new
trademark or logo, then Licensee shall have the right to use such new trademark
or logo strictly in the form approved by Licensor; provided, however, that
Licensor’s approval of such new trademark or logo shall not constitute any other
approval required hereunder.
 
Section 12.04  Sponsored Activities.  Licensor shall have the right to approve
any and all other activities officially sponsored or endorsed by Licensee at any
of the Muhammad Ali Properties that relate to Muhammad Ali (e.g., a
Licensee-sponsored or endorsed lecture about Muhammad Ali’s life, Parkinson’s
disease charity event, but not a boxing match that is not Muhammad Ali-themed).
Licensee shall deliver to Licensor, for Licensor’s approval, a detailed
description of any such intended activities, services, or products and any other
materials reasonably requested by Licensor in connection therewith. In the event
Licensor approves the material delivered to Licensor in respect of any
particular activity, service or product, then Licensee shall use its reasonable
best efforts to cause such activity, service or product, to be constructed,
operated and/or implemented, as applicable, substantially in accordance with the
materials approved by Licensor.


20



--------------------------------------------------------------------------------



 



Section 12.05  Other Activities.  The following activities at any of the
Muhammad Ali Properties shall require Licensor’s prior written consent:
 
(a) Any sponsorships, co-branding opportunities, or commercial tie-ins of any
products or services utilizing in any way the Muhammad Ali Related IP, or any
part thereof, and/or the name of the Muhammad Ali Properties; and
 
(b) Any use of the premises of any of the Muhammad Ali Properties for the
filming or taping of any theatrical motion picture, video or television program
(other than a strictly “news” shows such as a local news telecast or
infotainment show such as Entertainment Tonight).
 
Article 13

 
OTHER LIMITATIONS
 
Section 13.01  Acquisition of Artifacts.  Licensee shall be prohibited from
purchasing or acquiring any and all memorabilia, artifacts and personal effects
relating, directly or indirectly, to Muhammad Ali without Licensor’s prior
consent.
 
Section 13.02  Acquisition of Other Muhammad Ali Materials.  Licensee shall be
prohibited from purchasing or acquiring any intellectual property relating,
directly or indirectly to Muhammad Ali, including his personal or professional
career or activities (e.g., interests in photographs, audiovisual materials,
etc.) without Licensor’s prior consent.
 
Section 13.03  No Family Contact.  Licensee shall not contact or enter into any
agreements (including promotional agreements, appearance agreements and
consulting agreements) with any members of Muhammad Ali’s family without
Licensor’s prior written consent, such consent to be at Licensor’s sole
discretion.
 
Article 14

 
MUHAMMAD ALI EXPERIENCES
 
Section 14.01  Right of First Refusal.  If at any time during the Term, Licensor
desires to create a Muhammad Ali Experience, Licensee shall have a right to
participate in such Muhammad Ali Experience on the terms set forth in
Section 14.02. If Licensee requests that Licensor create a Muhammad Ali
Experience at a property owned by Licensee, then Licensor shall use reasonable
best efforts to create such a Muhammad Ali Experience pursuant to the terms of
this Article 14.
 
Section 14.02  Creation of Muhammad Ali Experiences.  If during the Term
Licensor desires to create a Muhammad Ali Experience, Licensor shall first
notify Licensee of its desire to create such Muhammad Ali Experience, and
provide to Licensee information relating to the site, location, design,
construction, creation, production, presentation, budget, projections and
financing of such Muhammad Ali Experience (the “Material Terms”), and Licensee
shall have thirty (30) days upon receipt of such notice (the “ROFR Period”) to
consider the Material Terms and inform Licensor in writing whether it desires to
provide and construct the premises or venue at which such Muhammad Ali
Experience will be made available to the general public (together with capital
contributions by Licensee therefor). Upon Licensee’s notification that it wishes
to participate and invest in such Muhammad Ali Experience, the parties shall
promptly work exclusively together in good faith to execute, within thirty
(30) days following the end of the ROFR Period, an appropriate participation
agreement providing, in part, that (i) Licensor shall bear the initial
production costs (until opening) of such Muhammad Ali Experience, (ii) Licensee
shall provide and construct the premises or venue for the public presentation of
such Muhammad Ali Experience and shall be entitled to a rental payment to be
negotiated by the parties in good faith, and (iii) each of Licensor and Licensee
shall own and share in fifty percent (50%) of the profits and losses of such
Muhammad Ali Experience, provided, however, that in calculating such profits and
losses (x) Licensor shall not recoup any of the initial production costs (until
opening) borne by Licensor under clause (i) above, and (y) other than through
rent payments, Licensee shall not recoup any of the costs to Licensee of
providing and constructing the premises or venue.


21



--------------------------------------------------------------------------------



 



Section 14.03  Declined Muhammad Ali Experiences.  If after thirty (30) days
following the end of the ROFR Period the parties have not entered into a
participation agreement providing for their co-participation and co-investment
in the Muhammad Ali Experience, or Licensee elects not to participate with
Licensor (a “Declined Muhammad Ali Experience”), then Licensor shall be free to
pursue the creation of such Declined Muhammad Ali Experience with any other
Person without any further obligation to Licensee with respect to such Declined
Muhammad Ali Experience, including with respect to the location of such Muhammad
Ali Experience. If Licensor seeks to create a Declined Muhammad Ali Experience
through collaboration with a third party, if the financial Material Terms of the
Muhammad Ali Experience increase or decrease by fifteen (15%) or more during the
ROFR Period, Licensor shall be required to advise Licensee of such change, in
which case Licensee shall have an additional thirty (30) days in which to
consider the changed Material Terms and inform Licensor of its determination as
to whether or not it wishes to participate and invest in such Muhammad Ali
Experience.
 
Section 14.04  No Royalties.  For clarification purposes, gross revenues derived
from Muhammad Ali Experiences shall not be included in the computation of Gross
Revenues for purposes of determining royalties payable to Licensor under
Article 6.
 
Article 15

 
OWNERSHIP OF RIGHTS
 
Section 15.01  Ownership.  Licensee acknowledges that, as between Licensee, on
the one hand, and Licensor, on the other, Licensor is the sole and exclusive
owner, to the extent Licensor may own such rights under applicable law, of all
right, title and interest in and to the Licensor Owned IP in any form or
embodiment thereof. Nothing contained in this Agreement shall be construed as an
assignment to Licensee of any right, title or interest in or to the Licensor
Owned IP, it being understood and agreed that, except with respect to the rights
specifically licensed to Licensee hereunder, all right, title and interest in
and to the Licensor Owned IP is hereby expressly reserved by Licensor.
 
Section 15.02  Licensee Limitations.  Licensee shall not use Licensor’s name or
any Muhammad Ali Related IP other than as specifically permitted hereunder.
Licensor agrees that in using the Licensor Owned IP, it will in no way represent
that it has any right, title or interest in or to the Licensor Owned IP other
than as expressly granted under the terms of this Agreement. Uses of the
Licensor Owned IP by Licensee shall be deemed to have been made by Licensor for
purposes of registration of the Licensor Owned IP, in whole or in part, and all
uses of the Licensor Owned IP by Licensee shall inure to the benefit of
Licensor. In the event that any rights in and to the Licensor Owned IP are
deemed to accrue to Licensee, Licensee does hereby irrevocably and in perpetuity
assign all worldwide right, title and interest in and to the same to Licensor
and shall, upon request, confirm such assignment in writing. Licensee agrees
that it will, at any time both during the Term and thereafter, execute such
documents, as Licensee may deem necessary or desirable for effecting the
provisions of this Section 15.02.
 
Section 15.03  Ownership of Creations.  Ownership of all Creations shall be in
the name of Licensor and owned solely by Licensor who shall be entitled to use
and license others to use such Creations subject to the provisions of this
Agreement. All Creations created by Licensee or any of its employees or agents
which qualify as a “work-made-for-hire” under applicable copyright laws in the
applicable territory shall be a “work-made-for-hire” owned by Licensor. In such
event, Licensee warrants and represents to Licensor that any employees referred
to in the preceding sentence are true employees of Licensee. If any Creation is
made by a third party for or on behalf of Licensee or any of its employees,
Licensee shall obtain an assignment to Licensor from such third party of all
intellectual property rights in and to such Creation using the form of Artwork
Assignment Agreement attached hereto as Exhibit F, and Licensee shall provide
true and correct copies of such documentation to Licensor. In the event any
Creation is not deemed a “work-made-for-hire” under applicable copyright law in
the relevant jurisdiction, or if title to any Creation does not, by operation of
law, vest in Licensor, Licensee hereby irrevocably and in perpetuity transfers
and assigns to Licensor all worldwide right, title and interest in and to any
Creation (including all copyright rights and intellectual property rights
thereto). Licensee agrees that it will, at any time both during the Term and
thereafter, execute such documents, as Licensor may deem necessary or desirable
for effecting the provisions of this Section 15.03.


22



--------------------------------------------------------------------------------



 



Section 15.04  Goodwill and Promotional Value.  Licensee recognizes the value of
the goodwill associated with the Licensor Owned IP and acknowledges that the
Licensor Owned IP and all rights therein and the goodwill pertaining thereto,
belong exclusively to Licensor. Licensee further recognizes and acknowledges
that the Licensor Owned IP has acquired secondary meaning in the mind of the
public. Licensee shall not at any time challenge or otherwise contest the title
or any rights of Licensor to the Licensor Owned IP or the validity of the
license being granted, or otherwise do or cause to be done any act or thing
which would in any way adversely affect any rights of Licensor in and to the
Licensor Owned IP or any registrations thereof or which, directly or indirectly,
would reduce the value of the Licensor Owned IP or detract from the reputation
of the Licensor Owned IP or threaten to injure the image or reputation of
Licensor or the Licensor Owned IP.
 
Section 15.05  Irreparable Injury.  Licensee acknowledges that a material breach
by Licensee of its obligations under this Agreement will result in immediate and
irreparable damages to Licensor, and that Licensor will have no adequate remedy
at law in respect thereof. Accordingly, Licensee agrees that if Licensee
materially breaches any of its obligations hereunder, then in addition to all
other rights or remedies, Licensor shall be entitled to injunctive relief
against any such breach as well as such other relief as any court with
jurisdiction may deem just and proper.
 
Article 16

 
INTELLECTUAL PROPERTY PROTECTION AND INFRINGEMENT
 
Section 16.01  Intellectual Property Protection.  Licensor has the right, but
not the obligation (except for the obligations under Section 3.02), to obtain at
its own cost, appropriate trademark, patent, copyright, and other intellectual
property protection on the Licensor Owned IP. Licensee agrees that it shall not
at any time apply for any copyright, trademark, or patent protection which would
affect Licensor’s ownership of any rights in the Licensor Owned IP, file any
applications for registration of any Joint Name and Logo or any trademarks
containing any Licensor Owned IP, or derivatives thereof, or file any documents
with any governmental agency or take any other action which could affect
Licensor’s ownership of the Licensor Owned IP, or aid or abet anyone else in
doing so, without Licensor’s prior consent.
 
Section 16.02  Cooperation.  Licensee shall assist Licensor at Licensor’s
expense, to the extent necessary in Licensor’s reasonable opinion, in procuring,
protecting and defending any of Licensor’s rights in the Licensor Owned IP, in
the filing and prosecution of any trademark application, copyright application
or other applications for the Licensor Owned IP, the recording of this
Agreement, and the publication of any notices or the doing of any other act or
acts with respect to the Licensor Owned IP, including procuring evidence, giving
testimony and cooperating with Licensor as may reasonably be required, and
assisting Licensor with the prevention of the use thereof by an unauthorized
person, firm or corporation, that in the judgment of Licensor may be necessary
or desirable. For these purposes, Licensee shall supply to Licensor, free of
cost to Licensor, such samples, containers, labels and similar materials as may
reasonably be required in connection with any such actions.
 
Article 17

 
INFRINGEMENT
 
Section 17.01  Notice of Infringement.  Licensee shall notify Licensor in
writing of any material infringements, misappropriations, or other violations by
third parties in respect of the Licensor Owned IP, the Muhammad Ali
Property-themed Merchandise, or any other materials exploited or rights granted
hereunder promptly upon Licensee becoming aware of such infringement,
misappropriation, or other violation.
 
Section 17.02  General Infringements.  With respect to the enforcement by
Licensor of any Licensor Owned IP separate and distinct from the rights granted
to Licensee in connection with the design, construction, operation and/or
promotion of Muhammad Ali-themed Lodging Properties (a “General Infringement”),
Licensor shall have the sole and exclusive right to determine whether or not any
action shall be taken on account of any such infringement, misappropriations or
other violation. Licensor, if it so desires, may commence or prosecute any
claims or suits in its own name, or with the prior written consent of Licensee
(which consent shall not be


23



--------------------------------------------------------------------------------



 



unreasonably withheld), in the name of Licensee or, with the prior consent of
Licensee (which consent shall not be unreasonably withheld), join Licensee as a
party thereto. Licensor shall act in good faith, use its reasonable business
judgment, and consult with Licensee in determining whether to prosecute a
General Infringement of which Licensee has notified Licensor or which otherwise
effects any rights granted to Licensee hereunder, taking into account the nature
of the infringed rights, the geography of the infringement, Licensor’s and
Licensee’s business interest in the rights being infringed and the jurisdiction
of the infringement, and such other factors as determined by Licensor. Licensee
agrees not to contact the third party, not to make any demands or claims, not to
institute any suit nor take any other action on account of such infringements,
misappropriations or other violations without first obtaining the prior express
written consent of Licensor. With respect to all claims and suits relating to a
General Infringement in which Licensor is a party or otherwise participates,
Licensor shall have the sole right to designate counsel of its choice and to
control the litigation and any settlement thereof, and Licensor shall be
entitled to receive and retain all amounts awarded as damages, profits or
otherwise and all settlement proceeds, in connection with such suits.
 
Section 17.03  Muhammad Ali Lodging Properties Infringements.  With respect to
the enforcement by Licensor of any Licensor Owned IP related to the rights
granted to Licensee in connection with the design, construction, operation
and/or promotion of Muhammad Ali-themed Lodging Properties (“Muhammad Ali
Lodging Properties Infringements”). Licensor, if it so desires, may commence or
prosecute any claims or suits in its own name, or with the prior written consent
of Licensee (which consent shall not be unreasonably withheld), in the name of
Licensee or, with the prior consent of Licensee (which consent shall not be
unreasonably withheld), join Licensee as a party thereto. Licensor agrees to act
in good faith, use its reasonable business judgment, and consult with Licensee
in determining whether to prosecute an Muhammad Ali Lodging Properties
Infringement, taking into account the nature of the infringed rights, the
geography of the infringement, Licensor’s and Licensee’s business interest in
the rights being infringed and the jurisdiction of the infringement, and such
other factors as determined by Licensor or identified by Licensee. Licensor may
oppose taking action against a Muhammad Ali Lodging Properties Infringement if
Licensor determines in good faith and reasonably demonstrates to Licensee that
such action could create a substantial business risk affecting the ownership
rights of Licensor in and to the Licensor Owned IP. Licensee acknowledges that
Licensor shall have no obligation to prosecute infringement actions if it so
determines and makes such demonstration in accordance with the foregoing. In the
event of a disagreement as to whether to prosecute an Muhammad Ali Lodging
Properties Infringement, senior members of the management of each party shall
meet within five (5) days of a written request by either party to discuss the
issue in good faith, provided that Licensor’s presumption shall be used as a
basis for determining whether to take action against a Muhammad Ali Lodging
Properties Infringement, unless Licensee overcomes such presumption with clear
and convincing evidence to the contrary. With respect to all other Muhammad Ali
Lodging Properties Infringements, if Licensor does not take action within thirty
(30) days of being notified by Licensor, Licensee may take action at its own
expense and Licensor shall reasonably cooperate with Licensee in connection
therewith. All costs and expenses, including attorney’s fees, incurred in
connection with any suit instituted by Licensee, shall be borne solely by
Licensee. All amounts awarded as damages, profits, or otherwise, and all
settlement proceeds of any action by Licensee in which Licensor is not a party
shall be retained by Licensee.
 
Article 18

 
LICENSEE WARRANTIES AND INDEMNIFICATION
 
Section 18.01  Licensee Representations and Warranties.  Licensee represents,
warrants, and agrees that:
 
(a) Licensee has the legal right, power and authority to enter into this
Agreement and perform in accordance with the terms of this Agreement;
 
(b) No materials, ideas or other properties (other than Licensor Owned IP)
embodied in, or used in connection with, any Muhammad Ali Property, Muhammad Ali
Property-themed Merchandise, or other products, services or activities permitted
hereunder will violate or infringe upon any U.S. Federal or state, foreign, or
supranational legislation or common law right of any individual or entity,
including contractual rights, copyrights, trademarks, and rights of privacy and
publicity;


24



--------------------------------------------------------------------------------



 



(c) Licensee shall not use or grant any right to any third party to use the
Licensor Owned IP in any manner other than as expressly permitted under this
Agreement;
 
(d) Licensee shall materially comply with all the provisions of applicable
trademark, copyright and privacy and publicity rights laws;
 
(e) Licensee shall comply with all applicable U.S. Federal or state, foreign, or
supranational legislation or common law, local statutes, ordinances and other
applicable laws affecting or otherwise applicable to the construction,
establishment, and operation of the Muhammad Ali Properties and all products
sold, services rendered, and activities at or in connection with the Muhammad
Ali Properties, including health and safety laws, building codes, licensing
requirements, zoning laws, and employment and labor laws;
 
(f) All Royalty Reports shall be accurate and complete;
 
(g) All Muhammad Ali Property-themed Merchandise shall be free from defects,
merchantable, fit for its intended use, materially conform to samples which
received final approval, comply with all legally applicable treaties, laws,
regulations, standards and guidelines including, but not limited to, health,
product safety and labeling, and that Licensee shall have received the necessary
approvals and certification(s) throughout the applicable territory;
 
(h) Licensee is solvent within the meaning of the bankruptcy laws of California,
and has not ceased to pay its debts in the ordinary course of business;
 
(i) Neither Licensee nor any Licensee Related Party shall take any action
(including, by granting any third party any right or license) that could
reasonably be expected to associate Muhammad Ali, Licensor or any of its
Affiliates, the Muhammad Ali Properties, or any Muhammad Ali Related IP with any
activity, product or service set forth on Exhibit D hereto; and
 
(j) Licensee hereby agrees to be bound by the encumbrances, obligations and
restrictions contained in the MAC Agreement that are applicable to Licensor, its
Affiliates and their respective predecessors.
 
Section 18.02  Licensee Indemnification.  Licensee shall defend, indemnify and
hold harmless Licensor and its Affiliates (collectively, “Licensor Indemnified
Parties”) from any lawsuit, legal proceeding, action, claim, cause of action, or
demand, including reasonable attorney’s fees and court costs (collectively,
“Claims”) arising out of or connection with:
 
(a) Any and all activities engaged in, or services provided, by Licensee or any
Affiliates arising in connection with any activities undertaken in connection
with any of the Muhammad Ali Properties;
 
(b) The Muhammad Ali Property-themed Merchandise, the promotional, advertising
or packaging materials relating to such Muhammad Ali Property-themed
Merchandise, any alleged defect in such Muhammad Ali Property-themed
Merchandise, or the use or condition thereof, and Licensee’s methods of
manufacturing, marketing, selling or distributing the Muhammad Ali
Property-themed Merchandise;
 
(c) Licensee’s use of the Muhammad Ali Related IP not in accordance with the
terms and conditions of this Agreement;
 
(d) Any alleged violation, infringement, unauthorized use or misappropriation of
any intellectual property of any third parties arising under or in conjunction
with the activities undertaken or services provided at any of the Muhammad Ali
Properties; and
 
(e) Any breach or violation of any warranty, representation, term or condition
of this Agreement by Licensee, any Licensee Related Party or any manufacturer.
 
Section 18.03  Licensee Limitations.  The indemnification by Licensee hereunder
shall include all damages, interest payments, reasonable attorney’s fees, costs
and expenses which may be levied against or incurred by the Licensor Indemnified
Parties, including costs of collection of all amounts owed to Licensor by
Licensee and costs of all actions by Licensor against Licensee to enforce
Licensee’s compliance with this Agreement. This obligation to indemnify and hold
harmless Licensor Indemnified Parties shall not apply to any Claim which is
solely due to the negligence or wrongful acts of the Licensor Indemnified
Parties or any Claim based on an allegation that


25



--------------------------------------------------------------------------------



 



an approved use by Licensee of the Licensor Owned IP infringes the intellectual
property rights or otherwise violates the rights of any third party. Compliance
by Licensee with the insurance provision of this Agreement shall not relieve
Licensee from liability under this indemnity provision except that Licensee’s
obligations with respect to any Claim for loss of or damage to an Artifact shall
be limited to the greater of (i) the value of such Artifact as identified by
Licensor on delivery thereof to Licensee, or (ii) the actual insured value of
such Artifact.
 
Section 18.04  Licensee Control.  Licensee shall assume control of the defense
and/or settlement of each Claim with counsel of Licensee’s choice, which counsel
must be reasonably acceptable to Licensor, provided that if Licensee fails to
assume control of the defense of a Claim after fifteen (15) days notice to
Licensee by Licensor, Licensor shall assume control of the defense of the Claim
at Licensee’s sole cost and expense, and Licensee shall be bound by the results
obtained by Licensor.
 
Section 18.05  Licensor Participation.  If Licensee assumes control of the
defense of a Claim, Licensor shall have the right to participate in the defense
at Licensor’s own cost and expense. Licensee shall not settle any Claim in
respect of which indemnity may be sought hereunder, whether or not any Licensor
Indemnified Party is an actual or potential party to such Claim, action or
proceeding without Licensor’s prior written consent, which consent shall be at
the sole discretion of Licensor; it being expected that such consent would not
be withheld with respect to any proposed settlement (i) in which all plaintiffs
or claimants affirmatively and unconditionally absolve and release each Licensor
Indemnified Party from any responsibility or liability with respect thereto and
the subject matter thereof, (ii) which does not impose any actual or potential
liability upon any Licensor Indemnified Party and (iii) which does not contain
or imply a factual admission by or with respect to any Licensor Indemnified
Party or any adverse statement or implication with respect to the character,
professionalism, due care, loyalty, expertise, or reputation of any Indemnified
Party or any action or inaction by any Licensor Indemnified Party.
 
Section 18.06  Cooperation.  Each Licensor Indemnified Party shall cooperate
fully with Licensee in the defense of any Claims covered under Section 18.02 at
Licensee’s sole cost and expense. The Licensor Indemnified Party shall give
notice to Licensee within fifteen (15) business days after learning of such
Claim, but failure to do so in such time period shall only relieve Licensee of
its obligations to indemnify to the extent such delay actually prejudices the
Licensor Indemnified Party.
 
Article 19

 
LICENSOR WARRANTIES AND INDEMNIFICATION
 
Section 19.01  Licensor Representations and Warranties.  Licensor represents,
warrants, and agrees that:
 
(a) Licensor has the legal right, power and authority to enter into this
Agreement and perform in accordance with the terms of this Agreement;
 
(b) Licensor owns or has the right to license to Licensee in accordance with
this Agreement (i) the Muhammad Ali Identification Elements, and (ii) the
Photos, in each case to the extent protectable by applicable law;
 
(c) Licensor has delivered to Licensee a true and complete list of all trademark
registrations and applications included in the Licensor Owned IP, and Licensor
owns or has the right to license to Licensee such registered trademarks in
accordance with this Agreement. The trademark registrations and applications are
subsisting and have not been adjudged invalid or unenforceable as of the
Effective Date;
 
(d) The use by Licensee of the Muhammad Ali Identification Elements, and the
Mark MUHAMMAD ALI in the United States in connection with Muhammad Ali-themed
Lodging Properties in accordance with this agreement does not and shall not
infringe or violate the intellectual property rights of the Licensor, any of its
Affiliates, or any third party;
 
(e) The rights granted to Licensee hereunder with respect to the Licensor Owned
IP are sufficient to enable Licensee to develop and operate Muhammad Ali
Properties in the United States;
 
(f) In exercising Licensor’s approval rights hereunder, Licensor is not required
to obtain the consent or approval of any member of Muhammad Ali’s family;


26



--------------------------------------------------------------------------------



 



(g) There are no actions, suits, legal proceedings or formal investigations
pending, or to the knowledge of Licensor, threatened, against or affecting
Licensor before any court, arbitrator or administrative or governmental body
that would or are reasonably likely to materially adversely impact the rights
granted to Licensee hereunder; and
 
(h) There are no pending or existing adverse orders, judgments, legal
proceedings, formal investigations, or written claims, or, to the knowledge of
Licensor, restrictions or encumbrances regarding or relating to the use of the
Licensor Owned IP that would or are reasonably likely to materially adversely
impact the rights granted to Licensee hereunder.
 
Section 19.02  Licensor Indemnification.  Licensor shall defend, indemnify and
hold harmless Licensee, its parent, affiliates, officers, directors, employees
and agents (collectively, “Licensee Indemnified Parties”) from any Claims
arising out of or connection with: (i) any breach or violation of any
representation or warranty by Licensor or any of its Affiliates; or (ii) any
breach or violation of any law or regulation by Licensor or any of its
Affiliates; or (iii) any breach by Licensor of any contractual obligation of
Licensor to its Affiliates or to a third parties.
 
Section 19.03  Licensor Limitations.  Licensor’s indemnification hereunder shall
include all damages, interest payments, reasonable attorney’s fees, costs and
expenses which may be levied against or incurred by the Licensee Indemnified
Parties, including costs of collection of all amounts owed to Licensee by
Licensor and costs of all actions by Licensee against Licensor to enforce
Licensor’s compliance with this Agreement. This obligation to indemnify and hold
harmless Licensee Indemnified Parties shall not apply to any Claim which is
solely due to the negligence or wrongful acts of the Indemnified Parties.
 
Section 19.04  Control.  Licensor shall assume control of the defense and/or
settlement of each Claim with counsel of Licensor’s choice, which counsel must
be reasonably acceptable to Licensee, provided that if Licensor fails to assume
control of the defense of a Claim after fifteen (15) days notice to Licensee by
Licensor, Licensee shall assume control of the defense of the Claim at
Licensor’s sole cost and expense, and Licensor shall be bound by the results
obtained by Licensee.
 
Section 19.05  Licensee Participation.  If Licensor assumes control of the
defense of a Claim, Licensee shall have the right to participate in the defense
at Licensee’s own cost and expense. Licensor shall not settle any Claim in
respect of which indemnity may be sought hereunder, whether or not any Licensee
Indemnified Party is an actual or potential party to such Claim, action or
proceeding without Licensee’s prior written consent, which consent shall be at
the sole discretion of Licensee; it being expected that such consent would not
be withheld with respect to any proposed settlement (i) in which all plaintiffs
or claimants affirmatively and unconditionally absolve and release each Licensee
Indemnified Party from any responsibility or liability with respect thereto and
the subject matter thereof, (ii) which does not impose any actual or potential
liability upon any Licensee Indemnified Party and (iii) which does not contain
or imply a factual admission by or with respect to any Licensee Indemnified
Party or any adverse statement or implication with respect to the character,
professionalism, due care, loyalty, expertise, or reputation of any Indemnified
Party or any action or inaction by any Licensee Indemnified Party.
 
Section 19.06  Cooperation.  Each Licensee Indemnified Party shall cooperate
fully with Licensor in the defense of any Claims covered under Section 19.02 at
Licensor’s sole cost and expense. The Licensee Indemnified Party shall give
notice to Licensor within fifteen (15) business days after learning of such
Claim, but failure to do so in such time period shall only relieve Licensor of
its obligations to indemnify to the extent such delay actually prejudices the
Licensee Indemnified Party.
 
Article 20

 
INSURANCE
 
Section 20.01  Insurance Generally.  Licensee shall throughout the Term of this
Agreement, obtain and maintain throughout the Term hereof at its own expense
from a qualified AA or higher rated insurance company licensed to do business in
the State of California, with a rating of no less than A-IX by A M Best’s all
customary insurance in respect of the activities to be engaged in hereunder,
including general liability insurance, products liability insurance, errors and
omissions insurance, worker’s compensation insurance, and all other customary


27



--------------------------------------------------------------------------------



 



insurance required by Licensor hereunder. The form and amount of coverage for
each insurance policy shall be subject to Licensor’s written approval and shall
comply with the requirements of all applicable laws, and each such insurance
policy shall name Licensor as an additional insured (except Worker’s
Compensation and Errors and Omissions policies ) . Without limiting the
generality of the foregoing, in no event shall the amount of coverage for the
following types insurance be less than the applicable amounts specified below:
 
1. Commercial General Liability Insurance for limits of $1,000,000 per
occurrence Bodily Injury and Property Damage Combined, $1,000,000 per occurrence
Personal & Advertising Injury, $2,000,000 aggregate Products and Completed
Operations Liability, $100,000 Fire Legal Liability and $2,000,000 General
Aggregate limit per location. The policy shall be written on an occurrence basis
with no deductible.
 
2. Policy shall be endorsed to name Muhammad Ali Enterprises LLC as “additional
insured”. Definition of Additional Insured shall include all Partners, Officers,
Directors, Employees and agents. Further, coverage for the “additional insured”
shall apply on a primary basis irrespective of any other insurance, whether
collectible or not.
 
3. Workers Compensation affording coverage under the Workers Compensation laws
of the State of California and Employers Liability coverage subject to a limit
of no less than $1,000,000 each employee, $1,000,000 each accident, and
$1,000,000 policy limit.
 
4. Umbrella Liability Insurance for the total limit purchased by the Licensee
but not less than a $3,000,000 limit providing excess coverage over all limits
and coverages noted above. This policy shall be written on an “occurrence”
basis.
 
5. Errors and Omissions Insurance not less than a $2,000,000 limit providing
coverage for damages arising out of acts, errors or omissions of the Licensee.
If coverage is terminated after completion of the agreement an Extended
Reporting Period will be purchased for a minimum of two years.
 
6. All Risk property insurance including flood, earthquake and terrorism on
property loaned to the Licensee in an amount equal to the current market value.
Coverage shall name Licensor as loss payee.
 
Section 20.02  Coverage.  Such policies shall provide protection against,
without limitation, any and all claims, demands and causes of action by any
invitees, visitors, guests or employees at any of the Muhammad Ali Properties in
connection with any injuries, damages or otherwise, and any and all claims,
demands and causes of action arising out of any defects or failure to perform,
alleged or otherwise, of the Muhammad Ali Property-themed Merchandise or any
other products or services offered by Licensee hereunder (including food and
beverage products), or any materials or ingredients used in connection therewith
or any use thereof, and any damages or loss in respect of any Artifacts or other
items delivered by Licensor to Licensee hereunder. Each policy shall provide for
ten (10) days notice to Licensor from the insurer by Registered or Certified
Mail, return receipt requested, in the event of any modification, cancellation
or termination. Licensee shall deliver to Licensor a certificate of insurance
evidencing same within thirty (30) days after execution of this Agreement, and
in no event, shall Licensee engage in any construction or activities hereunder,
or manufacture, offer for sale, sell, advertise, or promote any Muhammad Ali
Property-themed Merchandise, food, beverages, liquor or other products, prior to
the receipt by Licensor of such evidence of insurance and Licensor’s prior
written approval thereof.
 
Article 21

 
TERM AND TERMINATION
 
Section 21.01  Term.  The term of this Agreement shall be in perpetuity unless
otherwise terminated in accordance with the terms and conditions of this
Agreement (the “Term”).


28



--------------------------------------------------------------------------------



 



Section 21.02  Termination by Licensor.  Without prejudice to any other rights
which Licensor may have, Licensor shall have the right to terminate this
Agreement upon written notice to Licensee, subject to Licensee’s rights to cure
set forth herein:
 
(a) if Licensee shall fail to make any payment due hereunder or to deliver any
of the Royalty Reports herein referred to, and if such default shall continue
for a period of thirty (30) business days after receipt of written notice of
such default by Licensee;
 
(b) if Licensee shall discontinue its business, file or have filed against it a
petition in bankruptcy, reorganization or for the adoption of an arrangement
under any present or future bankruptcy, reorganization or similar law (which
petition is not dismissed within ninety (90) days after the filing date), make
an assignment for the benefit of its creditors or is adjudicated bankrupt, or a
receiver, trustee, liquidator or sequestrator of all or substantially all of
Licensee’s assets is appointed, or any secured creditor of Licensee exercises or
purports to exercise any right or remedy as a secured creditor with respect to
any collateral consisting, in whole or in part, of this Agreement, or the rights
granted to Licensee hereunder. In any such instance, all rights of Licensee
hereunder shall automatically terminate forthwith without notice.
Notwithstanding any other term or provision of this Agreement, (i) Licensee
shall have no right to cure any of the foregoing defaults set forth in this
Section 21.02(b), and (ii) this Agreement is personal to Licensee and may not be
assigned in connection with any bankruptcy proceeding;
 
(c) if Licensee becomes subject to any voluntary or involuntary order by a
government or governmental agency, regulatory body, court, or the like, ordering
the withdrawal, discontinuance, removal or recall of any product or service
offered at any of the Muhammad Ali Properties the withdrawal, discontinuance,
removal or recall of which would materially disrupt the operation of the
Muhammad Ali Properties because of safety, health or other hazards or risks to
the public, provided that if any recall of Muhammad Ali Property-themed
Merchandise occurs, this Agreement shall not terminate, but Licensee shall no
longer have a right to sell the affected Muhammad Ali Property-themed
Merchandise;
 
(d) if Licensee materially violates any applicable U.S. Federal or state,
foreign, or supranational legislation or common law, local statutes, ordinances
and laws affecting or otherwise applicable to the construction, establishment,
and operation of the Muhammad Ali Properties and all products sold, services
rendered, and activities at or in connection with the Muhammad Ali Properties,
including health and safety laws, building codes, licensing requirements, zoning
laws, and employment and labor laws, and if such violation materially and
adversely affects Licensor or the Muhammad Ali Properties;
 
(e) if Licensee fails to obtain or maintain insurance in the amount and/or the
type provided for under Article 20 and if such failure shall continue for a
period of thirty (30) business days after written notice of such failure is
received by Licensee;
 
(f) if Licensee uses the Licensor Owned IP in an unauthorized manner, fails to
cause to appear proper legal notices or other required identification, asserts
rights in the Licensor Owned IP without Licensor’s prior written consent, or if
Licensee fails to obtain Licensor’s approval, exceeds Licensor’s approval, or
ignores Licensor’s disapproval required hereunder, and Licensee fails to cure
such default within thirty (30) business days of receipt of written notice
thereof by Licensee;
 
(g) if Licensee fails in any respect to abide by the provisions set forth in
Article 24 regarding assignment and sublicensing or encumbrances this Agreement
or any of its rights or obligations hereunder other than as expressly permitted
herein, and if such failure shall continue for a period of thirty (30) business
days after written notice of such failure is received by Licensee; or
 
(h) if Licensee shall fail to perform any other material term or condition of
this Agreement or otherwise materially breaches any term, condition, agreement
or covenant herein and (i) such default is not curable, or (ii) such default is
curable but Licensee does not cure such failure within thirty (30) business days
after written notice from Licensor.
 
Licensor agrees that, with respect to defaults under paragraphs (e), (f),
(g) and (h) above, to the extent any such default is curable but not within the
thirty (30) day period set forth therein, and Licensee is diligently proceeding
to


29



--------------------------------------------------------------------------------



 



cure such default, such default will not constitute grounds for a termination of
this Agreement if it is cured within a total of ninety (90) days.
 
Section 21.03  Termination by Licensor or Licensee.  Unless Licensee exercises
its Buy-Out right, pursuant to Section 6.17 hereof (in which case Licensor shall
have no right to terminate this Agreement pursuant to Section 23.03), Licensor
or Licensee shall have the right to terminate this Agreement upon ten (10) days
written notice to the other party upon the date that is the later of (i) ten
(10) years after the Effective Date or (ii) the date on which Licensee’s Buy-Out
right set forth in Section 6.17 hereof expires. If such right is not exercised,
Licensor or Licensee shall again have the right to so terminate this Agreement
on each tenth anniversary of such date (e.g., May 29, 2017; May 29, 2027,
May 29, 2037, and so on). In the event that Licensee exercises its termination
right pursuant to this Section 21.03, then (x) the EPE License shall also
terminate pursuant to Section 23.03 thereof and (y) Licensee shall pay to
Licensor a termination fee of five million dollars $5,000,000 as consideration
for the termination of this Agreement, as well as any amount due pursuant to
Section 6.08. Upon any termination pursuant to this Section 21.03, whether by
Licensor or Licensee, the following terms and conditions shall apply:
 
(a) The rights granted to Licensee and Licensee Affiliates including any Project
Company) hereunder shall remain in effect with respect to all Muhammad Ali
Properties that are open or under construction at the time of such termination
and none of the provisions set forth in Article 22 hereof shall apply to such
Muhammad Ali Properties, provided that Licensee and the Licensee Affiliates
continue to pay royalties and any other fees required hereunder directly to
Licensor and comply with the terms and conditions hereof, except that no further
Guaranteed Minimum Royalties shall be due under this Agreement;
 
(b) Licensor shall be substituted for Licensee in the provisions of any Site
License concerning the payment of royalties (including any guaranteed minimum
royalties under such Site License) and any other fees in respect of the rights
granted to any Project Company thereunder;
 
(c) Licensee shall have no further right to develop any new Muhammad Ali
Properties; and
 
(d) Licensor shall not develop or authorize any third party to develop any
Muhammad Ali Properties within fifteen (15) miles of any Muhammad Ali Property
that is open or under construction at the time of termination pursuant to this
Section 21.03.
 
Article 22

 
POST TERMINATION RIGHTS AND OBLIGATIONS
 
Section 22.01  Unbranding.  Upon termination of this Agreement, Licensee shall
return all Artifacts to Licensor within sixty (60) days. Licensee shall have one
(1) year from the date of termination (the “Unbranding Period”) to complete the
removal of the Muhammad Ali theme from each Muhammad Ali Property (except for
Muhammad Ali Experiences), including ceasing use any Marks or any other name of
the Muhammad Ali Properties that incorporates any of the Marks, and removing
from the Muhammad Ali Properties all materials and design elements which
incorporate, embody or are related to the Muhammad Ali theme or the Licensor
Owned IP. After the Unbranding Period, Licensee shall refrain from direct or
indirect use of, or reference to any Licensor Owned IP in any manner. During the
Unbranding Period, Licensee shall continue to abide by all obligations under
this Agreement, including paying to Licensor all royalty amounts due pursuant to
Section 6.08, and furnish Licensor with all Royalty Reports.
 
Section 22.02  Reversion of Rights.  Immediately after the Unbranding Period,
all rights granted to Licensee under this Agreement shall immediately revert to
Licensor, and Licensee, its Affiliates, sublicensees, receivers,
representatives, trustees, agents, administrators, successors or assigns, shall
have no further right to use any Licensor Owned IP in any manner. Licensee shall
immediately deliver to Licensor, at Licensee’s expense, any and all photographs,
likenesses, and other materials or items delivered by Licensor to Licensee
hereunder, or at Licensor’s request, Licensee shall destroy all such materials
designated by Licensor, and shall deliver to Licensor satisfactory evidence of
such destruction. Licensee shall be responsible to Licensor for any damages
caused by the unauthorized use by Licensee of such materials which are not
delivered to Licensor or destroyed in accordance with the foregoing.


30



--------------------------------------------------------------------------------



 



Section 22.03  Existing Inventory.  Within ten (10) days after the termination
of this Agreement, Licensee shall deliver to Licensor a statement of inventory
indicating the number and description of Muhammad Ali Property-themed
Merchandise which it has on hand or which is in the process of manufacture.
Licensor shall have the option of conducting a physical inventory on or after
the date of such termination. After termination of this Agreement, Licensee
shall have the non-exclusive right to sell, ship, market and distribute the
Muhammad Ali Property-themed Merchandise which are on hand or in the process of
manufacture at the date of or at the time notice of termination is received
solely during the Unbranding Period, provided that the royalty payments with
respect to that period are paid and the appropriate Royalty Reports for that
period are furnished. In respect of any inventory of Muhammad Ali
Property-themed Merchandise remaining upon the expiration of the Unbranding
Period, Licensee shall deliver to Licensor upon expiration of the Unbranding
Period notice of the quantity of all such merchandise and Licensee’s direct
out-of-pocket cost of manufacturing such merchandise. Licensor shall have the
right to purchase all or any portion of such inventory upon notice to Licensee
and payment of the aforesaid manufacturing costs within thirty (30) days after
the date of receipt of Licensee’s notice. If Licensor elects not to purchase all
or any portion of such inventory within such thirty (30) day period, then any
remaining Muhammad Ali Property-themed Merchandise must be destroyed.
 
Section 22.04  Irreparable Injury.  Licensee acknowledges that its failure to
strictly comply with the foregoing provisions will result in immediate and
irreparable damage to Licensor and the rights of any subsequent licensee of the
Licensor. Licensee acknowledges and admits that there is no adequate remedy at
law for failure to cease such activities, and Licensee agrees that in the event
of such failure to cease such activities, Licensor shall be entitled to
equitable relief by way of injunction and such other relief as any court with
jurisdiction may deem just and proper.
 
Article 23

 
SURVIVAL
 
Section 23.01  Survival.  The provisions of this Agreement which by their terms
or by implication are to have continuing effect after the termination of this
Agreement shall survive the Term of this Agreement, which, without limiting the
generality of the foregoing, shall include Sections 3.03, 3.07, 4.02, 6.08 and
7.02, and Articles 13, 15, 18, 19, 22, 25 and 26.
 
Article 24

 
ASSIGNMENT AND SUBLICENSING
 
Section 24.01  No Assignment.  Except as provided below, the license granted
hereunder is personal to Licensee, and Licensee shall not assign, transfer or
sublicense this Agreement or any of Licensee’s rights under this Agreement or
delegate any of Licensee’s obligations under this Agreement without Licensor’s
prior written approval, such approval not to be unreasonably withheld or
delayed. Any attempted assignments, transfer, or sublicenses by Licensee without
such approval shall be void and a material breach of this Agreement. Subject to
the foregoing, this Agreement will be binding upon, and inure to the benefit of,
the parties and their respective successors and assigns. Notwithstanding any of
the foregoing, a change of control of Licensee shall not be deemed to be an
assignment under this Agreement. The exception with respect to a change of
control of Licensee shall not be applicable with respect to any change of
control of any Licensee Related Party who has rights under this Agreement.
 
Section 24.02  Sublicense Rights.  Unless expressly permitted in this Agreement,
Licensee shall not authorize any third party to manufacture any Muhammad Ali
Property-themed Merchandise, or any other products hereunder, or sublicense any
Licensor Owned IP to any third parties for use at any of the Muhammad Ali
Properties without obtaining Licensor’s prior written approval.
 
Section 24.03  Issuance of a Site License.  Subject to the terms and conditions
of this Agreement, upon receipt of a fully completed written request from
Licensor in the form of Exhibit G hereto, Licensor shall issue a Site License to
the Project Company identified therein. Such Site License shall be in the form
attached as Exhibit H, and shall be issued by Licensor within fifteen (15) days
of receipt of such completed request. For the avoidance of


31



--------------------------------------------------------------------------------



 



doubt, the issuance of any Site License requested by Licensee is not subject to
Licensor’s discretion, approval or consent. Licensor shall cooperate with
Licensee in good faith to make any reasonable changes requested by Licensee or a
Project Company to the form of Site License, provided that under no
circumstances shall any modifications be made to any terms relating to the use
and protection of the Licensor Owned IP without Licensor’s consent. In the event
of a breach of a Site License by a Project Company, Licensee shall be jointly
and severally liable with such Project Company solely if such Project Company is
Controlled by Licensee. Licensee acknowledges that, pursuant to the terms of
each Site License, Licensor shall be directly licensing to a Project Company
certain rights otherwise licensed to Licensee hereunder.
 
Article 25

 
CONFIDENTIALITY
 
Section 25.01  Confidential Information.  Each party (each a “Restricted Party”)
(i) shall, and shall cause its officers, directors, managers, members,
employees, attorneys, accountants, auditors and agents (collectively,
“Representatives”) to the extent such persons have received any Confidential
Information and its Affiliates and their Representatives, to the extent such
Persons have received any Confidential Information, to maintain in strictest
confidence the terms of this Agreement and any and all information relating to
the parties, that is proprietary to each party, as applicable, or otherwise not
available to the general public including, but not limited to, information about
properties, employees, finances, businesses and operations and activities of
each party or their Affiliates, information about each Muhammad Ali Property,
and all notes, analyses, compilations, studies, forecasts, interpretations or
other documents prepared by a party or its Representatives or Affiliates which
contain, reflect or are based upon, in whole or in part, the information
furnished to or acquired by such party (“Confidential Information”) and
(ii) shall not disclose, and shall cause its Representatives, its Affiliates and
their Representatives, not to disclose, Confidential Information to any Person
except as required by law, regulation or legal process or by the requirements of
any securities exchange on which the securities of a party hereto are listed or
quoted (as reasonably determined by such party) and (iii) shall not use, and
shall cause its Representatives, its Affiliates and their Representatives not to
use the Confidential Information other than for the purposes anticipated by this
Agreement.
 
Section 25.02  Exceptions.  Notwithstanding Section 25.01 above:
 
(a) Any Restricted Party or any Representative thereof may disclose any
Confidential Information for bona fide business purposes on a strict “need to
know” basis to its Affiliates, its Representatives and their advisers and
lenders, provided that in each such case each such person agrees to keep such
Confidential Information confidential in the manner set forth in this
Article 25; and
 
(b) The provisions of Section 25.01 shall not apply to, and Confidential
Information shall not include:
 
(i) any information that is or has become generally available to the public
other than as a result of a disclosure by any Restricted Party or any Affiliates
or Representative thereof in breach of any of the provisions of this Article 25;
 
(ii) any information that has been independently developed by such Restricted
Party (or any Affiliates thereof) without violating any of the provisions of
this Agreement or any other similar contract to which such Restricted Party, or
any Affiliates thereof or their respective Representatives, is or are bound; or
 
(iii) any information made available to such Restricted Party (or any Affiliates
thereof), on a non-confidential basis by any third party who is not prohibited
from disclosing such information to such party by a legal, contractual or
fiduciary obligation to the other party or any of its Representatives.
 
Article 26

 
MISCELLANEOUS
 
Section 26.01  Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by


32



--------------------------------------------------------------------------------



 



delivery in person, by an internationally recognized overnight courier service,
by facsimile or registered or certified mail (postage prepaid, return receipt
requested) to the respective parties hereto at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 26.01):
 
If to Licensee:
 
FX Luxury Realty LLC
650 Madison Avenue
New York, NY 10022
 
If to Licensor:
 
Muhammad Ali Enterprises LLC
8105 Kephart Lane,
Berrien Springs, Michigan 49103
Attention: Ronald DiNicola
 
With a copy to
 
CKX, Inc.
650 Madison Avenue
New York, NY 10022
Attn: Legal Counsel
 
Section 26.02  Governing Law.  This Agreement and the obligations of the parties
hereunder shall be construed and enforced in accordance with the laws of the
State of California, excluding any conflicts of law rule or principle which
might refer such construction to the laws of another state or country. Each
party hereby (i) submits to personal jurisdiction in the State of California for
the enforcement of this Agreement and (ii) waives any and all personal rights
under the law of any state or country to object to jurisdiction within the State
of California for the purposes of litigation to enforce this Agreement.
 
Section 26.03  Service of Process.  Subject to applicable law, process in any
such claim, action, suit or proceeding may be served on any party anywhere in
the world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing and subject to applicable law, each party agrees that
service of process on such party as provided in Section 26.01 shall be deemed
effective service of process on such party. Nothing herein shall affect the
right of any party to serve legal process in any other manner permitted by law
or at equity. WITH RESPECT TO ANY SUCH CLAIM, ACTION, SUIT OR PROCEEDING IN ANY
SUCH COURT, EACH OF THE PARTIES IRREVOCABLY WAIVES AND RELEASES TO THE OTHER ITS
RIGHT TO A TRIAL BY JURY, AND AGREES THAT IT WILL NOT SEEK A TRIAL BY JURY IN
ANY SUCH PROCEEDING.
 
Section 26.04  Waiver of Consequential Damages.  EXCEPT PURSUANT TO SECTION 9.10
AND AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, IN NO EVENT SHALL EITHER
PARTY BE LIABLE FOR ANY SPECIAL, PUNITIVE, DIRECT, INDIRECT, OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES WHATSOEVER RESULTING FROM LOSS OF USE, LOSS OF PROFITS,
LOST OPPORTUNITY OR DATA, WHETHER IN AN ACTION OF CONTRACT, NEGLIGENCE OR OTHER
TORTIOUS ACTION, ARISING OUT OF OR IN CONNECTION WITH THE LICENSES GRANTED OR
THE TRANSACTIONS CONTEMPLATED HEREIN, WHETHER OR NOT EITHER PARTY HAD BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
Section 26.05  Exhibits.  All references to “Exhibit” or “Exhibits” herein shall
mean those Exhibits attached to this Agreement, which Exhibits, wherever
referred to herein, are hereby incorporated into this Agreement as though fully
set forth herein.
 
Section 26.06  Press Release.  The parties shall prepare and issue a mutually
approved press release in respect of the subject matter hereof promptly after
the full execution of this Agreement.
 
Section 26.07  Entire Agreement; Amendments.  This Agreement, inclusive of the
Exhibits hereto and the agreements referred to herein, contains the entire
understanding of the parties hereto with regard to the subject matter contained
herein, and supersedes all other prior representations, warranties, agreements,
understandings or


33



--------------------------------------------------------------------------------



 



letters of intent between or among any of the parties hereto. This Agreement
shall not be amended, modified or supplemented except by a written instrument or
agreement signed by each of the parties.
 
Section 26.08  Waiver.  Any term or provision of this Agreement may be waived,
or the time for its performance may be extended, by the party or parties
entitled to the benefit thereof. Any such waiver shall be validly and
sufficiently authorized for the purposes of this Agreement if, as to any party,
it is authorized in writing by an authorized representative of such party. The
failure of any party hereto to enforce at any time any provision of this
Agreement shall not be construed to be a waiver of such provision, nor in any
way to affect the validity of this Agreement or any part hereof or the right of
any party thereafter to enforce each and every such provision. No waiver of any
breach of this Agreement shall be held to constitute a waiver of any other or
subsequent breach.
 
Section 26.09  Partial Invalidity.  Wherever possible, each provision hereof
shall be interpreted in such manner as to be effective and valid under
applicable law, but in case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such provision shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability without invalidating
the remainder of such invalid, illegal or unenforceable provision or provisions
or any other provisions hereof, unless such a construction would be
unreasonable.
 
Section 26.10  Execution in Counterparts.  This Agreement may be executed in two
or more counterparts, each of which shall be considered an original instrument,
but all of which shall be considered one and the same agreement, and shall
become binding when one or more counterparts have been signed by each of the
parties hereto and delivered to the parties. Copies of executed counterparts
transmitted by facsimile or other electronic transmission shall be considered
original executed counterparts for the purposes of this Section 26.10, provided
that receipt of copies of such counterparts is confirmed. Originals of any
counterparts transmitted by facsimile or other electronic transmission shall be
promptly provided to the other parties hereto.
 
Section 26.11  Headings.  Article, Section, Exhibit and other headings contained
in this Agreement are for reference purposes only and are not intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.
 
Section 26.12  Rights Cumulative.  Except as expressly provided in this
Agreement, and to the extent permitted by law, any remedies described in this
Agreement are cumulative and not alternative to any other remedies available at
law or in equity.
 
Section 26.13  Parties’ Intent.  This Agreement shall be deemed to have been
drafted by the parties to this Agreement and any ambiguity contained in this
Agreement shall not be resolved against any party as the presumed drafter.


34



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their authorized representatives on the dates indicated below.
 
“LICENSOR”
 

  By:   CKX G.O.A.T. Holding Corp.,
As Managing Member

 

  By:  /s/ Michael G. Ferrel



  Title: Senior Executive Vice President



  Date:  June 1, 2007


 
“LICENSEE”
 
FX LUXURY REALTY LLC
 

  By:  /s/ Paul C. Kanavos



  Title: 



  Date:  June 1, 2007


 
 
MUHAMMAD ALI MASTER LICENSE AGREEMENT


35